 
 
Exhibit 10.1
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 
 

 


 
INVESTMENT AGREEMENT
 
 
dated as of August 18, 2011,
 
 
between
 
 
BARNES & NOBLE, INC.
 
 
and
 
 
LIBERTY GIC, INC.
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 


 
 

--------------------------------------------------------------------------------

 
 
 
Table of Contents
 
Page
 

ARTICLE I Purchase and Sale; Closing
1
      SECTION 1.01. Purchase and Sale of the Preferred Shares    1 SECTION
1.02.  Closing  1       ARTICLE II  Representations and Warranties 1      
SECTION 2.01.  Representations and Warranties of the Company         1 SECTION
2.02.   Representations and Warranties of the Investor   7       ARTICLE III 
Covenants 8       SECTION 3.01.  Further Assurances  8 SECTION 3.02.  Expenses 
10 SECTION 3.03.  Confidentiality  10       ARTICLE IV  Additional Agreements 
10       SECTION 4.01.  Consent Rights  10 SECTION 4.02.  Restrictions on
Transfer  13 SECTION 4.03.   Pre-emptive Rights  14 SECTION 4.04.   Initial
Election of Directors  15 SECTION 4.05.   Observer Rights  16 SECTION 4.06.  
Survival of Rights and Obligations upon a Spin-Off  16 SECTION 4.07.   NDA  17  
    ARTICLE V  Registration Rights  17       SECTION 5.01.  Demand Offering  17
SECTION 5.02.  Piggyback Registration  20 SECTION 5.03.  Expenses of
Registration  20 SECTION 5.04.  Procedures for Registration  20 SECTION 5.05. 
Suspension of Sales  23 SECTION 5.06.  Free Writing Prospectuses   24 SECTION
5.07.  Indemnification  24 SECTION 5.08.  Lock-up Agreement; Agreement to
Furnish Information   28 SECTION 5.09.  Rule 144 Reporting   29 SECTION 5.10. 
Registration in connection with Hedging Transactions   29 SECTION 5.11. 
Transfer of Registration Rights   30 SECTION 5.12.  Termination of Registration
Rights   30      

 
 
 
i 

--------------------------------------------------------------------------------

 
 
 

ARTICLE VI  Miscellaneous  30       SECTION 6.01.  Survival  30 SECTION 6.02. 
Amendments, Waivers, etc.  30 SECTION 6.03.  Counterparts and Facsimile  31
SECTION 6.04.  Specific Enforcement; Governing Law; Submission to Jurisdiction;
Waiver of Jury Trial  31 SECTION 6.05.  Remedies  32 SECTION 6.06.  Notices  33
SECTION 6.07.  Entire Agreement, etc.  34 SECTION 6.08.  Definitions  34 SECTION
6.09.  Interpretation  39 SECTION 6.10.  Severability  39 SECTION 6.11.  No
Third-Party Beneficiaries  39 SECTION 6.12.  Assignment  39 SECTION 6.13. 
Adjustment of Share Numbers  40

 
 
 
 
ii

--------------------------------------------------------------------------------

 
 
 
Index of Defined Terms


Term
Location of Definition
   
1996 Plan
       2.01(b)(i)
2004 Plan
       2.01(b)(i)
2009 Plan
       2.01(b)(i)
2011 Annual Meeting Completion Date
       6.08(a)
Affiliate
       6.08(b)
Agreement
       Preamble
ASRS
       6.08(c)
ASRS Eligible
       6.08(d)
beneficial owner; beneficial ownership
       6.08(e)
Board
       2.01(b)(i)
Business Day
       6.08(f)
Certificate of Designations
       Recitals
Change of Control
       6.08(g)
Closing
       1.02(a)
Closing Date
       1.02(a)
Company
       Preamble
Company 401(k) Plan
       2.01(b)(i)
Company By-Laws
       2.01(a)
Company Certificate of Incorporation
       2.01(a)
Company Common Stock
       2.01(b)(i)
Company Disclosure Letter
       2.01(a)
Company Preferred Stock
       2.01(b)(i)
Company Restricted Stock
       2.01(b)(i)
Company Rights
       2.01(b)(i)
Company RSUs
       2.01(b)(i)
Company Stock Options
       2.01(b)(i)
Company Stock Plans
       2.01(b)(i)
Confidentiality Agreement
       3.03
Contract
       2.01(d)(i)
Credit Agreement
       6.08(j)
Dividend Payment Date
       6.08(k)
Dividend Record Date
       6.08(m)
Effectiveness Period
       5.04(k)
Exchange Act
       2.01(b)(ii)
GAAP
       2.01(h)(i)
Governmental Entity
       2.01(d)(ii)
Hedging Counterparty
       6.08(n)
Hedging Transaction
       5.08(o)
Holding Period
       4.02
HSR Act
       2.01(d)(ii)
HSR Clearance
       3.01
In the Money Securities
       6.08(p)

 
 
 
iii

--------------------------------------------------------------------------------

 
 
 

   Location of Definition    
Indemnified Party
       5.07(d)
Indemnifying Party
       5.07(d)
Investor
       Preamble
Investor Indemnified Person
       5.07(b)
Judgment
       2.01(d)(i)
Junior Stock
       6.08(q)
Law
       2.01(d)(i)
Liberty Distribution Transaction
       6.08(r)
Liberty Indemnified Person
       5.07(a)
Liberty Party; Liberty Parties
       6.08(s)
Liens
       2.01(d)(i)
Limited Mirror Agreement
       4.06(b)
Losses
       5.07(a)
Major Division
       6.08(t)
Mirror Agreement
       4.06(a)
New Securities
       4.03
Ownership Percentage
       6.08(u)
Parity Stock
       6.08(v)
Permitted Transferee
       5.11
Preferred Share Purchase
       1.01
Preferred Shares
       Recitals
prospectus
       6.08(w)
Register, registered, registration
       6.08(x)
Registrable Securities
       6.08(y)
Registration Expenses
       6.08(z)
registration statement
       6.08(z)
Representative
       6.08(bb)
Requested Information
       6.08(b)
Rights Plan
       6.08(cc)
Scheduled Black-out Period
       6.08(dd)
SEC
       2.01(h)(i)
SEC Documents
       2.01(h)(i)
Securities Act
       2.01(d)(ii)
Selling Expenses
       6.08(ee)
Senior Stock
       6.08(ff)
Series I Preferred Stock
       6.08(gg)
Series J Preferred Stock
       Recitals
Subsidiary
       6.08(hh)
Suspension Period
       5.01(d)
Tax; Taxes
       6.08(ii)
Transfer
       4.02
Underwriter Cutback
       5.01(a)
Voting Company Debt
       2.01(b)(i)

 
 
 
iv

--------------------------------------------------------------------------------

 
 
   

INVESTMENT AGREEMENT dated as of August 18, 2011 (this “Agreement”), between
Barnes & Noble, Inc., a Delaware corporation (the “Company”), and the investor
identified on the signature page hereto (the “Investor”).
 
WHEREAS the Company desires to issue, sell and deliver to the Investor, and the
Investor desires to purchase and acquire from the Company, pursuant to the terms
and conditions set forth in this Agreement, an aggregate of 204,000 shares (the
“Preferred Shares”) of the Company’s Senior Convertible Redeemable Series J
Preferred Stock, par value $.001 (the “Series J Preferred Stock”), having the
powers, preferences and rights, and the qualifications, limitations and
restrictions, as specified in the Certificate of Designations in the form
attached hereto as Annex A (the “Certificate of Designations”).
 
NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements contained in this Agreement, and subject to the conditions set
forth herein, the parties hereto, intending to be legally bound, hereby agree as
follows:
 
ARTICLE I
Purchase and Sale; Closing
 
SECTION 1.01. Purchase and Sale of the Preferred Shares.  On the terms and
subject to the conditions set forth in this Agreement, at the Closing, the
Company shall issue, sell and deliver to the Investor, and the Investor shall
purchase and acquire from the Company, 204,000 Preferred Shares for a purchase
price per Preferred Share equal to $1,000, payable as set forth in
Section 1.02(b).  The purchase and sale of the Preferred Shares is referred to
in this Agreement as the “Preferred Share Purchase”.
 
SECTION 1.02. Closing.
 
(a) The closing of the Preferred Share Purchase (the “Closing”) will occur on
the date hereof (the “Closing Date”) upon the execution and delivery of this
Agreement at the offices of Cravath, Swaine & Moore LLP, Worldwide Plaza,
825 Eighth Avenue, New York, New York 10019.
 
(b) At the Closing, (i) the Company shall deliver to the Investor a certificate
representing the Preferred Shares to be sold to such Investor, duly registered
in the name of the Investor, and (ii) the Investor shall pay to the Company, by
wire transfer to a bank account designated in writing by the Company of
immediately available funds, $204,000,000.
 
ARTICLE II
Representations and Warranties
 
SECTION 2.01. Representations and Warranties of the Company.  Except as set
forth in the Company Disclosure Letter, the Company represents and warrants as
of the date hereof to the Investor as follows:
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(a) Organization, Standing and Corporate Power.  Each of the Company and its
Subsidiaries is duly organized and validly existing under the Laws of its
jurisdiction of organization and has all requisite corporate or other entity
power and authority to own or lease all of its properties and assets and to
carry on its business as presently conducted.  Each of the Company and its
Subsidiaries is duly qualified or licensed to do business and is in good
standing (where such concept is recognized under applicable Law) in each U.S.
jurisdiction where the nature of its business or the ownership, leasing or
operation of its properties makes such qualification or licensing necessary,
other than where the failure to be so qualified, licensed or in good standing
would not, individually or in the aggregate, reasonably be expected to have a
material adverse effect on the ability of the Company to consummate the
transactions contemplated by this Agreement.  True, correct and complete copies
of the Company Certificate of Incorporation (the “Company Certificate of
Incorporation”) and the Amended and Restated By-Laws of the Company (the
“Company By-Laws”), in each case, as in effect on the date of this Agreement,
have been made available to the Investor.
 
(b) Capitalization.
 
(i) The authorized capital stock of the Company consists of 300,000,000 shares
of common stock, par value $.001 per share (the “Company Common Stock”) and
5,000,000 shares of preferred stock, par value $.001 per share (the “Company
Preferred Stock”), of which 300,000 shares of Company Preferred Stock were
designated by the board of directors of the Company (the “Board”) as Series I
Preferred Stock and are issuable upon exercise of the rights (the “Company
Rights”) issued pursuant to the Rights Plan.  At the close of business on July
31, 2011, (i) 60,200,526 shares of Company Common Stock (which includes
2,299,919 shares of Company Common Stock granted pursuant to a Company Stock
Plan that is subject to vesting or other forfeiture conditions or repurchase by
the Company (such shares, the “Company Restricted Stock”)) were issued and
outstanding, (ii) 5,623,642 shares of Company Common Stock were reserved and
available for issuance pursuant to the 2009 Incentive Plan of the Company (the
“2009 Plan”), the 2004 Incentive Plan of the Company, as amended (the “2004
Plan”), and the Amended and Restated 1996 Incentive Plan of the Company (the
“1996 Plan”, and collectively with the 2009 Plan and the 2004 Plan, the “Company
Stock Plans”), of which 3,812,294 shares of Company Common Stock were subject to
outstanding options to acquire shares of Company Common Stock (such options, the
“Company Stock Options”), and 581,669 shares of Company Common Stock were
subject to outstanding restricted stock units (such restricted stock units, the
“Company RSUs”), (iii) 32,740,018 shares of Company Common Stock were owned by
the Company as treasury stock, (iv) no shares of Company Preferred Stock were
outstanding and (v) 300,000,000 shares of Company Preferred Stock were reserved
for issuance in connection with the Company Rights.  Except as set forth above,
at the close of business on July 31, 2011, no shares of capital stock or other
voting securities of or equity interests in the Company were issued, reserved
for issuance or outstanding and no securities of the Company or any of its
Subsidiaries convertible into or exchangeable or exercisable for shares of
capital stock or other voting securities of or equity interests in the Company
were issued or outstanding.  Since July 31, 2011, to the date of this Agreement,
(x) there have been no issuances by the Company of shares of capital stock or
other voting securities of or equity interests in the Company, other than
issuances of shares upon the vesting of Company Restricted Stock pursuant to the
Company Stock Plans or shares of Company Common Stock pursuant to Company Stock
Options, Company RSUs, or the Company’s Amended and Restated Savings Plan (the
“Company 401(k) Plan”) and (y) there have been no issuances by the Company of
options, warrants, rights, convertible or exchangeable securities, stock-based
performance units or other rights to acquire shares of capital stock of, or
other equity or voting interests in, the Company or other rights that give the
holder thereof any economic interest of a nature accruing to the holders of
Company Common Stock, other than issuances pursuant to the Company 401(k) plan
in accordance with its terms.  All outstanding shares of Company Common Stock
are, and all such shares that may be issued prior to the date hereof will be,
when issued, duly authorized, validly issued, fully paid and nonassessable and
not subject to preemptive rights.  There are no bonds, debentures, notes or
other indebtedness of the Company having the right to vote (or convertible into,
or exchangeable for, securities having the right to vote) on any matters on
which holders of Company Common Stock may vote (“Voting Company Debt”).  Except
for any obligations pursuant to this Agreement or as otherwise set forth above
in this Section 2.01(b), as of the date of this Agreement, there are no options,
warrants, rights, convertible or exchangeable securities, stock-based
performance units, Contracts or undertakings of any kind to which the Company or
any of its Subsidiaries is a party or by which the Company is bound (1)
obligating the Company or any of its Subsidiaries to issue, deliver or sell, or
cause to be issued, delivered or sold, additional shares of capital stock or
other voting securities of or equity interests in, or any security convertible
or exchangeable for any shares of capital stock or other voting securities of or
equity interest in, the Company or any Voting Company Debt, (2) obligating the
Company or any of its Subsidiaries to issue, grant or enter into any such
option, warrant, right, security, unit, Contract or undertaking or (3) that give
any person the right to receive any economic interest of a nature accruing to
the holders of Company Common Stock.  There are no outstanding obligations of
the Company or any of its Subsidiaries to repurchase, redeem or otherwise
acquire any shares of capital stock or options, warrants, rights, convertible or
exchangeable securities, stock-based performance units or other rights to
acquire shares of capital stock of the Company, other than pursuant to the
Company Stock Plans and the Company 401(k) Plan.  A true, correct and complete
copy of the Rights Plan as in effect on the date of this Agreement has been made
available to the Investor.
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
(ii) The Company Common Stock, and the associated Company Rights thereto,
constitute the only outstanding class of securities of the Company or its
Subsidiaries registered under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”).
 
(c) Authorization; Enforceability.
 
(i) The Company has all requisite corporate power and authority to execute and
deliver this Agreement and to consummate the transactions contemplated by this
Agreement.  The execution and delivery of this Agreement by the Company and the
consummation of the transactions contemplated by, and compliance with the
provisions of, this Agreement by the Company have been duly authorized and
approved by all necessary corporate action on the part of the Company.  On or
prior to the date of this Agreement, the Board has duly adopted resolutions
approving this Agreement and the transactions contemplated hereby and adopting
the Certificate of Designations. This Agreement has been duly executed and
delivered by the Company and, assuming the due authorization, execution and
delivery by the Investor, constitutes a legal, valid and binding obligation of
the Company, enforceable against the Company in accordance with its terms,
subject, as to enforceability, to bankruptcy, insolvency and other Laws of
general applicability relating to or affecting creditors’ rights and to general
equity principles, whether considered in a proceeding at law or in equity.
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
(ii) No vote of the stockholders of the Company is required under applicable
Law, under the Company Certificate of Incorporation or Company By-Laws, or under
any contract between the Company and any stockholder of the Company, to
authorize the issuance of the Series J Preferred Stock in accordance with this
Agreement or to authorize the issuance of the Company Common Stock upon
conversion of the Series J Preferred Stock in accordance with the Certificate of
Designations, as applicable.
 
(d) No Conflict.
 
(i) The Company is not in violation or default of any provision of the Company
Certificate of Incorporation or the Company By-Laws. The execution and delivery
by the Company of this Agreement do not, and the consummation of the
transactions contemplated by this Agreement and compliance with the provisions
of this Agreement will not, conflict with, or result in any violation or breach
of, or default (with or without notice or lapse of time, or both) under, or give
rise to a right of termination, cancelation or acceleration of any obligation or
to the loss of a benefit under, or result in the creation of any Lien upon any
of the properties or assets of the Company or any of its Subsidiaries under any
provision of (A) the Company Certificate of Incorporation or the Company By-Laws
or (B) (1) any loan or credit agreement, license, contract, lease, sublease,
indenture, note, debenture, bond, mortgage or deed of trust or other agreement,
arrangement or understanding (a “Contract”) to which the Company or any of its
Subsidiaries is a party or by which any of their respective properties or assets
are bound and that is material to the business of the Company and its
Subsidiaries, taken as a whole, or (2) any supranational, federal, national,
state, provincial or local statute, law (including common law), ordinance, rule
or regulation of any Governmental Authority (“Law”) that is material to the
Company and its Subsidiaries, taken as a whole, or any judgment, order or decree
of any Governmental Authority (“Judgment”), in each case, applicable to the
Company or any of its Subsidiaries or any of their respective properties or
assets, other than, in the case of such clause (B) above, any such conflicts,
violations, breaches, defaults, rights, losses or pledges, liens, charges,
mortgages, encumbrances or security interests of any kind or nature
(collectively, “Liens”) that would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the ability of the
Company to consummate the transactions contemplated by this Agreement.
 
(ii) Other than in connection or in compliance with the provisions of the
Securities Act of 1933, as amended (the “Securities Act”) and the securities or
blue sky laws of the various states or the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended (the “HSR Act”)  or any applicable
antitrust, merger or competition law, no notice to, registration, declaration or
filing with, review by, or authorization, consent, order, waiver, authorization
or approval of, any governmental or regulatory (including any stock exchange)
authorities, agencies, courts, commissions or other entities, whether federal,
state, local or foreign, or applicable self-regulatory organizations (each, a
“Governmental Entity”) is necessary for the consummation by the Company of the
transactions contemplated by this Agreement.
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
(e) Authorization of Company Preferred Stock and Company Common Stock.  As of
the Closing Date, and upon the completion of the actions to be taken at the
Closing, the Preferred Shares (i) will be duly authorized by all necessary
corporate action on the part of the Company, (ii) will be validly issued, fully
paid and nonassessable, (iii) will not be subject to preemptive rights or
restrictions on transfer (other than restrictions on transfer under this
Agreement and under applicable state and federal securities laws), (iv) will
have the terms and conditions and entitle the holders thereof to the rights set
forth in this Agreement and in the Certificate of Designations and (v) will be
free and clear of all pledges, liens, charges, mortgages, encumbrances or
security interests of any kind or nature whatsoever (other than those created
under this Agreement).  The Company Common Stock issuable upon conversion of the
Preferred Stock has been duly and validly reserved for issuance and, upon
issuance, will be duly and validly issued, fully paid, and nonassessable, and
will not be subject to preemptive rights or restrictions on transfer (other than
restrictions on transfer under this Agreement and under applicable state and
federal securities laws).
 
(f) Private Offering.  None of the Company, its Subsidiaries, their Affiliates
and their Representatives have, directly or indirectly, made any offers or sales
of the Preferred Shares or solicited any offers to buy the Preferred Shares,
under circumstances that would require registration of the Preferred Shares
under the Securities Act.  None of the Company, its Subsidiaries, their
Affiliates and their Representatives have, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security
under circumstances that would cause this offering of the Preferred Shares to be
integrated with prior offerings by the Company for purposes of the Securities
Act or any applicable stockholder approval provisions, including under the rules
and regulations of any exchange or automated quotation system on which any of
the securities of the Company are listed or designated.  None of the Company,
its Subsidiaries, their Affiliates and their Representatives will take any
action or steps referred to in the two preceding sentences that would require
registration of any of the Preferred Shares under the Securities Act.  Assuming
the accuracy of the representations made by the Investor in Section 2.02, the
sale and delivery of the Preferred Shares hereunder are exempt from the
(i) registration and prospectus delivery requirements of the Securities Act and
(ii) the registration and qualification requirements of all applicable
securities laws of the states of the United States.
 
(g) Anti-Takeover Provisions Not Applicable.  The provisions of Section 203 of
the General Corporation Law of the State of Delaware as they relate to the
Company do not and will not apply to this Agreement or to any of the
transactions contemplated hereby.
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
(h) SEC Documents; Undisclosed Liabilities; Disclosure Controls and Procedures.
 
(i) The Company has filed all material reports, schedules, forms, statements and
other documents with the Securities and Exchange Commission (the “SEC”) required
to be filed by the Company pursuant to the Securities Act or the Exchange Act
since January 31, 2009 (the “SEC Documents”).  As of their respective effective
dates (in the case of SEC Documents that are registration statements filed
pursuant to the requirements of the Securities Act) and as of their respective
dates of filing (in the case of all other SEC Documents), the SEC Documents
complied in all material respects with the requirements of the Securities Act or
the Exchange Act, as the case may be, and the rules and regulations of the SEC
promulgated thereunder applicable thereto, and except to the extent amended or
superseded by a subsequent filing with the SEC prior to the date of this
Agreement, as of such respective dates, none of the SEC Documents contained any
untrue statement of a material fact or omitted to state a material fact
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading.  As of the date of this Agreement,
there are no outstanding or unresolved comment letters received from the SEC or
its staff.  The audited consolidated financial statements and the unaudited
quarterly financial statements (including, in each case, the notes thereto) of
the Company included or incorporated by reference in the SEC Documents when
filed complied in all material respects with the published rules and regulations
of the SEC with respect thereto, have been prepared in all material respects in
accordance with generally accepted accounting principles (“GAAP”) (except, in
the case of unaudited quarterly statements, as permitted by Form 10-Q of the SEC
or other rules and regulations of the SEC) applied on a consistent basis during
the periods involved (except as may be indicated in the notes thereto) and
fairly present in all material respects the consolidated financial position of
the Company and its consolidated Subsidiaries as of the dates thereof and the
consolidated results of their operations and cash flows for the periods then
ended (subject, in the case of unaudited quarterly statements, to normal
year-end adjustments).
 
(ii) Except for matters reflected or reserved against in the most recent
consolidated balance sheet of the Company (or the notes thereto) included in the
SEC Documents, neither the Company nor any of its Subsidiaries has any
liabilities (whether absolute, accrued, contingent, fixed or otherwise) of any
nature that would be required under GAAP, as in effect on the date of this
Agreement, to be reflected on a consolidated balance sheet of the Company
(including the notes thereto), except liabilities that (A) were incurred since
the date of such balance sheet in the ordinary course of business, (B) are
incurred in connection with the transactions contemplated by this Agreement or
(C) would not, individually or in the aggregate, reasonably be expected to have
a material adverse effect on the business, assets or properties of the Company
and its Subsidiaries, taken as a whole.  There are no unconsolidated
Subsidiaries of the Company or any off-balance sheet arrangements of any type
(including any off-balance sheet arrangement required to be disclosed pursuant
to Item 303(a)(4) of Regulation S-K promulgated under the Securities Act) that
have not been so described in the SEC Documents nor any obligations to enter
into any such arrangements.
 
(iii) The Company has established and maintains disclosure controls and
procedures and a system of internal controls over financial reporting (as such
terms are defined in paragraphs (e) and (f), respectively, of Rule 13a-15 under
the Exchange Act) as required by Rule 13a-15 under the Exchange Act.  Since
January 31, 2009, neither the Company nor the Company’s independent registered
public accounting firm, has identified or been made aware of “significant
deficiencies” or “material weaknesses” (as defined by the Public Company
Accounting Oversight Board) in the design or operation of the Company’s internal
controls and procedures which would reasonably be expected to adversely affect
in any material respect the Company’s ability to record, process, summarize and
report financial data, in each case which has not been subsequently
remediated.  To the knowledge of the Company, there is no fraud, whether or not
material, that involves the Company’s management or other employees who have a
significant role in the preparation of financial statements or the internal
control over financial reporting utilized by the Company and its Subsidiaries.
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
SECTION 2.02. Representations and Warranties of the Investor.  The Investor
hereby represents and warrants to the Company that as of the date hereof:
 
(a) Organization and Authority.  The Investor is duly organized, validly
existing and in good standing under the Laws of its jurisdiction of organization
and has all requisite corporate power and authority to carry on its business as
presently conducted
 
(b) Authorization; Enforceability.  The Investor has all requisite corporate
power and authority to execute and deliver this Agreement and to consummate the
transactions contemplated by this Agreement.  The execution and delivery of this
Agreement by the Investor and the consummation of the transactions contemplated
by and compliance with the provisions of, this Agreement, by the Investor have
been duly authorized by all necessary corporate action on the part of the
Investor (and, as of the date of this Agreement, the resolutions giving effect
to such corporate actions have not been rescinded, modified or withdrawn in any
way).  This Agreement has been duly executed and delivered by the Investor and,
assuming the due authorization, execution and delivery by the Company,
constitutes a legal, valid and binding obligation of the Investor, enforceable
against the Investor in accordance with its terms, subject, as to
enforceability, to bankruptcy, insolvency and other Laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles.
 
(c) No Conflict.  The execution and delivery by the Investor of this Agreement
do not, and the transaction contemplated by this Agreement and compliance with
the provisions of this Agreement will not, conflict with, or result in any
violation or breach of, or default (with or without notice or lapse of time, or
both) under, or give rise to a right of termination, cancellation or
acceleration of any obligation or to the loss of a benefit under, or result in
the creation of any Lien upon any of the properties or assets of the Investor
under, the certificate of incorporation or bylaws, or similar organizational
documents, of the Investor, any provision of any Contract to which the Investor
or any of its Subsidiaries is a party or by which any of its properties or
assets are bound and that is material to the business of the Investor and its
Subsidiaries, taken as a whole, or any Law that is material to the Investor and
its Subsidiaries, taken as a whole, or Judgment, in each case, applicable to the
Investor or any of its Subsidiaries or any of its properties or assets, other
than any such conflicts, violations, breaches, defaults, rights, losses or Liens
that would not, individually or in the aggregate, reasonably be expected to have
a material adverse effect on the Investor’s ability to consummate the
transactions contemplated by this Agreement.
 
(d) Consents.  Other than in connection or in compliance with the provisions of
the Securities Act and the securities or blue sky laws of the various states or
the HSR Act or any applicable antitrust, merger or competition law, no notice
to, registration, declaration or filing with, review by, or authorization,
consent, order, waiver, authorization or approval of any Governmental Entity is
necessary for the consummation by the Investor of the transactions contemplated
by this Agreement.
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
(e) Purchase for Investment.  The Investor acknowledges that the Preferred
Shares have not been registered under the Securities Act or under any state
securities laws.  The Investor (i) is acquiring the Preferred Shares pursuant to
an exemption from registration under the Securities Act solely for investment
with no present intention or view to distribute any of the Preferred Shares to
any person in violation of the Securities Act, (ii) will not sell or otherwise
dispose of any of the Preferred Shares, except in compliance with the
registration requirements or exemption provisions of the Securities Act and any
other applicable securities laws, (iii) has such knowledge and experience in
financial and business matters and in investments of this type that it is
capable of evaluating the merits and risks of its investment in the Preferred
Shares and of making an informed investment decision, and has conducted an
independent review and analysis of the business and affairs of the Company that
it considers sufficient and reasonable for purposes of its making its investment
in the Preferred Shares, and (iv) is an “accredited investor” (as such term is
defined in Rule 501 of Regulation D promulgated under the Securities Act.
 
(f) Ownership.  Neither the Investor nor any of its Affiliates beneficially owns
(within the meaning of Section 13 of the Exchange Act and the rules and
regulations promulgated thereunder) any shares of Company Common Stock, or is a
party to any Contract (other than this Agreement) for the purpose of acquiring,
holding, voting or disposing of, any shares of Company Common Stock.
 
(g) Brokers and Finders.  There is no investment banker, broker, finder or other
intermediary that has been retained by or is authorized to act on behalf of the
Investor or its Affiliates that is entitled to any fee or commission from the
Company or any of its Subsidiaries.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
ARTICLE III
 
Covenants
 
SECTION 3.01. Further Assurances. (a) Each of the Investor and the Company will
cooperate and consult with the other and use commercially reasonable efforts to
prepare and file all necessary documentation, to effect all necessary
applications, notices, petitions, filings and other documents, and to obtain all
necessary permits, consents, orders, approvals and authorizations of, or any
exemption by, all Governmental Entities, and expiration or termination of any
applicable waiting periods, necessary or advisable to consummate the
transactions contemplated by this Agreement (including, for the avoidance of
doubt, taking such actions as are reasonably necessary to cause any condition to
the effectiveness of the voting rights of the Series J Preferred Stock to be
satisfied), and to perform the covenants contemplated by this Agreement, it
being agreed that each of the Company and the Investor shall make or file any
such applications, notices, petitions or filings required to be made by it with
Governmental Entities in connection with the transactions contemplated by this
Agreement as promptly as practicable, and in any event not later than the date
that is 15 Business Days, after the date of this Agreement.  Each party shall
execute and deliver after the Closing such further certificates, agreements and
other documents and take such other actions as the other party may reasonably
request to consummate or implement such transactions or to evidence such events
or matters.  In particular, each party will use its commercially reasonable
efforts to promptly obtain, and will cooperate as may reasonably be requested by
the other party and use its commercially reasonable efforts to help the other
party promptly obtain or submit, as the case may be, as promptly as practicable,
the approvals and authorizations of, filings and registrations with, and
notifications to, or expiration or termination of any applicable waiting period,
under the HSR Act or any applicable antitrust, merger or competition law for the
Investor to be able to convert the Preferred Shares into Company Common
Stock and to otherwise vote the Preferred Shares on an as-converted
basis (collectively, “HSR Clearance”).  Notwithstanding any covenants of the
parties set forth herein, none of the parties hereto will be required to take
any action requiring, or enter into any settlement, undertaking, condition,
consent decree, stipulation or other agreement with any Governmental Entity that
requires such party or any of its Subsidiaries or Affiliates to (x) hold
separate (in trust or otherwise), divest itself or otherwise rearrange the
composition of any assets, businesses or interests of such party or any of its
Subsidiaries or Affiliates or imposes any limitations on such person’s freedom
of action with respect to future acquisitions of assets or with respect to any
existing or future business or activities or on the enjoyment of the full rights
of ownership, possession and use of any asset now owned or hereafter acquired by
any such person (including any securities of the Liberty Parties or of the
Company and the voting and other rights related to ownership thereof), (y) agree
to any other conditions or requirements or to take any other actions that are
adverse or burdensome or would reasonably be expected to adversely affect such
person, in order to satisfy any objection of any Governmental Entity or any
other person or (z) incur any material financial obligation imposed by any
Governmental Entity.  The parties agree that prior to the later to occur of
(A) receipt of HSR Clearance and (B) the 2011 Annual Meeting Completion Date,
the Investor shall have no right to convert shares of Series J Preferred Stock
owned by it into Company Common Stock.  Each of the Investor and the Company
will have the right to review in advance, and to the extent practicable each
will consult with the other, in each case subject to applicable Laws relating to
the exchange of information, with respect to all the information relating to the
other party, and any of their respective Subsidiaries, which appears in any
filing made with, or written materials submitted to, any third party or any
Governmental Entity in connection with the transactions contemplated by this
Agreement.  In exercising the foregoing right, each of the parties hereto agrees
to act reasonably and as promptly as practicable.  Each party hereto agrees to
keep the other party apprised of the status of matters relating to completion of
the transactions contemplated hereby.  The Investor and the Company shall
promptly furnish each other, to the extent permitted by applicable Laws, with
copies of written communications received by them or their Subsidiaries from, or
delivered by any of the foregoing to, any Governmental Entity in respect of the
transactions contemplated by this Agreement.
 
(b) The Company shall give prompt written notice to the Liberty Parties upon
becoming aware of any Claim commenced or, to the knowledge of the Company, to
which the Company is or may become a party (including any such Claim in the
right of the Company) (x) relating to or involving this Agreement, the
Certificate of Designations or the transactions contemplated hereby, or (y)
seeking to enjoin, restrain, restrict, limit or prohibit the transactions
contemplated hereby or any of the rights, privileges or preferences to which the
Holders of the Series J Preferred Stock are entitled as set forth in this
Agreement or the Certificate of Designations.  Without limiting its obligations
under Section 5.07, the Company shall give the Liberty Parties the opportunity
to participate in (but not control) the defense and settlement of any such
Claims and the Company agrees to use, and to cause its Affiliates, directors and
officers to use, its commercially reasonable efforts to defend or contest any
such Claim, subject to the right of the Company to settle such Claim in
compliance with Section 5.07 of this Agreement.  The Liberty Parties will
cooperate with the Company in its defense of such Claims as the Company may
reasonably request.
 
 
 
9

--------------------------------------------------------------------------------

 
 
 
SECTION 3.02. Expenses.  Except as otherwise provided in this Agreement, each
party shall bear and pay its own costs, fees and expenses incurred by it in
connection with this Agreement and the transactions contemplated by this
Agreement.
 
SECTION 3.03. Confidentiality.  The Investor hereby agrees to keep confidential
and to cause its employees, officers, directors, Affiliates and Representatives
to keep confidential any and all confidential information of the Company,
including non-public information relating to the Company’s finances and results,
trade secrets, know-how, customers, business plans, marketing activities,
financial data and other business affairs that was disclosed by the Company or
its Representatives on or prior to the date of this Agreement pursuant to the
terms of the confidentiality agreement dated December 6, 2010 between the
Company and the Investor (the “Confidentiality Agreement”).
 
ARTICLE IV
 
Additional Agreements
 
SECTION 4.01. Consent Rights.  (a)  Following the receipt of HSR Clearance, for
so long as the Liberty Parties beneficially own at least 102,000 shares of
Series J Preferred Stock, in addition to any other vote or consent of the
Company’s stockholders required by law or by the Company Certificate of
Incorporation, the Company shall not, and shall cause its Subsidiaries not to,
as applicable, without the affirmative vote or written consent of the Liberty
Parties who are the record holders of the shares of Series J Preferred Stock at
such time (which consent, except as expressly provided below, may be given or
withheld, or made subject to such conditions as are determined by the Liberty
Parties, in their sole discretion):
 
(i) (A) amend, alter or repeal any provision of the Certificate of Designations
or any other instrument establishing and designating the Series J Preferred
Stock, or (B) amend, alter or repeal the Company Certificate of Incorporation or
the Company By-Laws, any resolution of the Board or any other instrument
establishing and designating preferred stock of the Company (other than the
Series J Preferred Stock) or any Junior Stock and determining the relative
rights, privileges and preferences thereof, if, in the case of clause (B), such
action would have an adverse effect on the rights, privileges or preferences of
the Series J Preferred Stock, including the conversion rights thereof;
 
(ii) unless full dividends on all outstanding shares of the Series J Preferred
Stock have been declared and paid including, for the avoidance of doubt, any
amounts of accrued and unpaid dividends which have been added to the Liquidation
Preference Amount pursuant to clause (ii) of the definition thereof in the
Certificate of Designations, or declared and a sum sufficient for the payment of
those dividends has been set aside for the benefit of the holders thereof on the
applicable Dividend Record Date, declare or pay any dividend on, or make any
distributions relating to, Junior Stock or Parity Stock (including pursuant to
Section 4.01(a)(iii)) or redeem, purchase or acquire for value any (x) Junior
Stock or Parity Stock, (y) equity securities of any Subsidiary which are held by
a person other than a Subsidiary or (z) any options, warrants or other rights to
acquire such securities, other than:  (A) purchases, redemptions or other
acquisitions of shares of Junior Stock or Parity Stock in connection with any
employment contract, benefit plan or other similar arrangement with or for the
benefit of employees, officers, directors or consultants; (B) purchases of
shares of Junior Stock pursuant to a contractually binding requirement to buy
stock, including under a contractually binding stock repurchase plan, provided
such Contract or plan was entered into prior to any default by the Company of
its obligations to pay dividends on the Series J Preferred Stock; (C) as a
result of an exchange or conversion of any class or series of Junior Stock, or
the securities of another company, for any other class or series of Junior
Stock; (D) the purchase of fractional interests in shares of Junior Stock
pursuant to the conversion or exchange provisions of such Junior Stock or the
security being converted or exchanged; (E) distributions of Junior Stock or
rights to purchase Junior Stock (subject to clause (iii) of this Section
4.01(a)) or (F) any exchange of Junior Stock for rights issued pursuant to the
Rights Plan or any successor stockholder rights plan;
 
 
 
10

--------------------------------------------------------------------------------

 
 
 
(iii) distribute (by way of dividend, share distribution, exchange, redemption,
recapitalization or similar transaction) securities of any entity holding a
significant portion of the assets and business of a Major Division, including by
way of spin-off, split-off or other distribution transaction;
 
(iv) authorize, designate or issue any Senior Stock or Parity Stock;
 
(v) enter into, or permit any Subsidiary to enter into, any agreement, or any
modification or amendment to an existing agreement, which, in the absence of a
default under such agreement, would by its terms prevent the Issuer from fully
performing its obligations with respect to the Series J Preferred Stock;
 
(vi) consolidate with, or merge with or into, or enter into a business
combination or similar extraordinary transaction with any person or entity, or
effect a statutory exchange of securities of the Company with another person or
entity (any of the foregoing, a “Specified Transaction”), unless (A) in such
Specified Transaction, the outstanding shares of Series J Preferred Stock are to
be converted into or exchanged for preferred stock issued by the surviving
corporation or other continuing entity in such Specified Transaction (or, if the
surviving entity is the Company, remain outstanding without any changes to the
terms thereof, except as otherwise required pursuant to the Certificate of
Designations); provided, that in the event the holders of Company Common Stock
will receive in such Specified Transaction securities of an issuer other than
such surviving or continuing entity, such consent will be required unless the
Series J Preferred Stock is converted into preferred stock of such other issuer
having such rights, powers and preferences equivalent to the Series J Preferred
Stock and otherwise reasonably acceptable to the Liberty Parties, or (B)
immediately prior to the effective date of such Specified Transaction, the
Company offers to purchase all outstanding shares of Series J Preferred Stock
for cash in an amount equal to the amount the Company would be required to offer
to purchase such shares of Series J Preferred Stock in a Change of Control Sale
(as defined in the Certificate of Designations);
 
 
 
11

--------------------------------------------------------------------------------

 
 
 
(vii) sell, transfer, lease, license or otherwise dispose of all or
substantially all of the assets constituting a Major Division;
 
(viii) fundamentally change the business of the Company and its Subsidiaries
from the business of the Company and its Subsidiaries as presently conducted, or
make any investment (including by way of acquisition) having a purchase or
acquisition price in excess of $50,000,000 where the business being conducted by
the investee or the acquired business constitutes a departure from the current
lines of business of the Company and its Subsidiaries;
 
(ix) enter into (or permit any Subsidiary to enter into) any Contract (including
any amendment or modification thereto or extension thereof) with (A) any
director or executive officer of the Company, (B) any person or group
beneficially owning in excess of 5% of the outstanding shares of Company Common
Stock, or (C) any Affiliate or family member of any of the foregoing, other than
(1) any Contract between or among (i) the Company and any of its Subsidiaries or
(ii) two or more of the Company’s Subsidiaries and (2) any of the foregoing that
are not required to be disclosed pursuant to Item 404 of Regulation S-K under
the Exchange Act (including executive compensation matters); provided, however,
that the affirmative vote or written consent of such Liberty Parties shall not
be unreasonably withheld, conditioned or delayed under this clause (ix); or
 
(x) amend the Rights Plan in such a way, or adopt or enter into any new or
successor shareholder rights agreement or plan having provisions which would
adversely effect the powers, preferences, rights or privileges of the holders of
Series J Preferred Stock, including upon conversion of the Preferred Shares,
relative to the Rights Plan as in effect as of the Closing.
 
(b)  Following a conversion of the Series J Preferred Stock pursuant to Section
9 of the Certificate of Designations, for so long as the Liberty Parties
beneficially own at least the number of shares of Company Common Stock that the
Liberty Parties would have received upon the conversion of 102,000 shares of
Series J Preferred Stock, then the Company will not, and will not permit any
Subsidiary to, take any of the actions specified in clauses (iii), (vii), (viii)
and (ix) of Section 4.01(a) unless it shall have received the affirmative vote
or written consent of the Liberty Parties prescribed by Section 4.01(a).
 
(c) Following the date of this Agreement but prior to the receipt of HSR
Clearance, the Company shall not, and shall cause its Subsidiaries not to, take
any action described above in Section 4.01(a) that would require the affirmative
vote or written consent of the Liberty Parties following the receipt of HSR
Clearance.
 
(d) The Liberty Parties shall respond as promptly as reasonably practicable to
any request for consent under this Section 4.01.  In the event that the Liberty
Parties do not respond within five Business Days of the receipt by the Liberty
Parties of a request for consent for a specific Contract or transaction under
clause (ix) of Section 4.01(a) or pursuant to Section 4.01(b) (to the extent
relating to a matter described in clause (ix) of Section 4.01(a)), which is
accompanied by reasonably detailed information with respect to the matter for
which consent is being requested, then the Liberty Parties shall be deemed to
have consented to such matter.
 
 
 
12

--------------------------------------------------------------------------------

 
 
 
(e) The consent rights provided for in Sections 4.01(a) and 4.01(b) and the
pre-emptive rights provided for in Section 4.03 shall terminate permanently upon
the Liberty Parties ceasing to beneficially own at least the minimum number of
shares of Series J Preferred Stock or Company Common Stock specified therein.
 
SECTION 4.02. Restrictions on Transfer.  (a)  The Investor agrees that it will
not, and will not permit any of its Affiliates to, directly or indirectly sell,
transfer, pledge, encumber, assign, loan, or otherwise dispose of (“Transfer”)
any portion or interest of any Series J Preferred Stock or any other securities
of the Company acquired as a result of the ownership of the Series J Preferred
Stock or Company Common Stock issued upon conversion of shares of Series J
Preferred Stock to any person prior to February 18, 2013 (the period from the
Issue Date until such date, the “Holding Period”) without the prior written
consent of the Company (which consent may be given or withheld or made subject
to such conditions as are determined by the Company in its sole discretion),
other than (i) to any Affiliate controlled by or under common control with a
Liberty Party, or to any Liberty Party in connection with a Liberty Distribution
Transaction, in each case provided that the transferee agrees in writing for the
benefit of the Company (in form and substance reasonably satisfactory to the
Company) to be bound by the terms of this Agreement, (ii)  pursuant to a tender
or exchange offer recommended by the Board, (iii) pursuant to a merger,
consolidation, business combination or similar extraordinary transaction, (iv)
any bona fide pledge arrangements entered into in connection with a secured
lending transaction with a bank or financial institution that regularly engages
in secured lending transactions as a lender, (v) to the Company or (vi) pursuant
to any other transaction approved by the Board.  Any purported Transfer which is
not in accordance with the terms and conditions of this Section 4.02(a) shall
be, to the fullest extent permitted by law, null and void ab initio and, in
addition to other rights and remedies at law and in equity, the Company shall be
entitled to injunctive relief enjoining the prohibited action.  Each Person to
whom a Transfer is made in compliance with this Section 4.02(a) (other than
pursuant to clauses (ii) through (vi) hereof) shall be included in the term
“Investor” from and after the date of such Transfer provided that the transferee
agrees in writing for the benefit of the Company (in form and substance
reasonably satisfactory to the Company) to be bound by the terms of this
Agreement.  The restrictions set forth in this Section 4.02(a) shall terminate
in connection with a Change of Control.
 
(b) Investor agrees that prior to the end of the Holding Period it shall not,
directly or indirectly, enter into any Hedging Transaction; provided that any
pledge permitted under Section 4.02(a)(iv) will not constitute a Hedging
Transaction for purposes of this Section 4.02(b).
 
(c) Any Transfer of Series J Preferred Stock shall be subject to the
requirements of Section 4.04.
 
 
 
13

--------------------------------------------------------------------------------

 
 
 
SECTION 4.03. Pre-emptive Rights.  (a)  For so long as the Liberty Parties
beneficially own at least 102,000 shares of Series J Preferred Stock, at any
time that the Company makes any public or nonpublic offering or sale of any
shares of capital stock, including Company Common Stock, or other securities
convertible into, or exercisable or exchangeable for, shares of capital stock or
other equity interests in the Company (the “New Securities”) (other than: (i)
pursuant to any present or future employee, director or consultant benefit plan
or program of or assumed by the Company or any of its Subsidiaries, (ii) the
issuance of any shares of Company Common Stock pursuant to any exercise of any
option, warrant, right, or exchangeable or convertible security, in each case,
outstanding as of August 18, 2011, (iii) in connection with any merger,
consolidation, business combination or any similar extraordinary transaction,
(iv) under the Rights Plan or any successor shareholder rights agreement or plan
or (v) for the avoidance of doubt, the issuance of shares of Company Common
Stock in connection with a subdivision or split of the Company Common Stock),
each Liberty Party holding shares of Series J Preferred Stock at such time shall
be afforded the opportunity to acquire from the Company for the same price (net
of any underwriting discounts or sales commissions) and on the same terms (other
than terms that cannot reasonably be satisfied or applicable to the Liberty
Parties) as such New Securities are proposed to be offered to others (or, to the
extent such New Securities are offered for consideration (or the exercise price
of which is to be paid in consideration) other than cash, the cash equivalent
thereof) an amount of New Securities up to the aggregate amount of New
Securities to be offered or sold (including those to be sold to the Liberty
Parties pursuant to this Section 4.03) multiplied by such Liberty Party’s
Ownership Percentage.
 
(b) In the event the Company proposes to offer or sell New Securities, it shall
give each Liberty Party holding shares of Series J Preferred Stock at such time
written notice of its intention, describing the type of New Security, price (or
range of prices), anticipated amount of securities, timing, and other terms upon
which the Company proposes to offer the same, no later than two Business Days,
as the case may be, after the initial filing of a registration statement with
the SEC with respect to an underwritten public offering, after the commencement
of marketing with respect to a Rule 144A offering or after the Company proposes
to pursue any other offering.  Each such Liberty Party shall have 10 Business
Days from the date of receipt of such a notice to notify the Company in writing
that it intends to exercise its rights provided in this Section 4.03 and, the
amount of New Securities such Liberty Party desires to purchase, up to the
maximum amount calculated pursuant to Section 4.03(a).  Such notice shall
constitute a nonbinding indication of interest of such Liberty Party to purchase
the amount of New Securities so specified at the price and other terms set forth
in the Company’s notice to it.  The failure of a Liberty Party to respond within
such 10 Business Day period shall be deemed to be a waiver of such Liberty
Party’s rights under this Section 4.03 only with respect to the offering
described in the applicable notice.
 
(c) If a Liberty Party exercises its rights provided in this Section 4.03, the
closing of the purchase of the New Securities with respect to which such right
has been exercised shall take place within 90 days after the giving of notice of
such exercise, which period of time shall be extended for a maximum of 180 days
in order to comply with applicable Laws and regulations (including receipt of
any applicable regulatory or stockholder approvals).  The Company and each
Liberty Party exercising its rights under Section 4.03 will use commercially
reasonable efforts to secure any regulatory or stockholder approvals or other
consents, and to comply with any law or regulation necessary in connection with
the offer, sale and purchase of, such New Securities.
 
 
 
14

--------------------------------------------------------------------------------

 
 
 
(d) In the event that a Liberty Party fails to exercise its rights provided in
this Section 4.03 within such 10-Business Day period or, if so exercised, a
Liberty Party is unable to consummate such purchase within the time period
specified in Section 4.03(c) because of such Liberty Party’s failure to obtain
any required regulatory or stockholder consent or approval, the Company shall
thereafter be entitled (during the period of 90 days following the conclusion of
the applicable period) to sell or enter into an agreement (pursuant to which the
sale of the New Securities covered thereby shall be consummated, if at all,
within 90 days from the date of said agreement) to sell the New Securities not
elected to be purchased pursuant to this Section 4.03 by such Liberty Party or
which such Liberty Party is unable to purchase because of such failure to obtain
any such consent or approval, at a price no less than that offered to the
Liberty Parties, and otherwise upon terms no more favorable to the purchasers of
such securities than were specified in the Company’s notice to the Liberty
Parties. Notwithstanding the foregoing, if such sale is subject to the receipt
of any regulatory or stockholder approval or consent or the expiration of any
waiting period, the time period during which such sale may be consummated shall
be extended until the expiration of 10 Business Days after all such approvals or
consents have been obtained or waiting periods expired, but in no event shall
such time period exceed 270 days from the date of the applicable agreement with
respect to such sale.  In the event the Company has not sold the New Securities
or entered into an agreement to sell the New Securities within such 90-day
period (or sold and issued New Securities in accordance with the foregoing
within 90 days from the date of such agreement (as such period may be extended
in the manner described above for a period not to exceed 270 days from the date
of such agreement), the Company shall not thereafter offer, issue or sell such
New Securities without first offering such securities to the Liberty Parties in
the manner provided in this Section 4.03.
 
(e) In the case of the offering of New Securities for a consideration in whole
or in part other than cash, including securities acquired in exchange therefor
(other than securities by their terms so exchangeable), the consideration other
than cash shall be deemed to be the fair value thereof as determined in good
faith by the Board; provided, however, that such fair value as determined by the
Board shall not exceed the aggregate market price of the securities being
offered as of the date the Board authorizes the offering of such securities.
 
(f) Notwithstanding anything to the contrary in this Section 4.03, the Liberty
Parties shall not have the right to purchase New Securities in an amount that
would cause the Liberty Parties’ beneficial ownership (in each case, as
determined in accordance with the Rights Plan) of Company Common Stock, in the
aggregate, to exceed 20% of the Outstanding Common Shares (as defined in the
Rights Plan) .
 
SECTION 4.04. Initial Election of Directors.  Pursuant to Section 12(b) of the
Certificate of Designations, immediately following the Liberty Parties’ receipt
of HSR Clearance, the registered holders of the Series J Preferred Stock will
elect Messrs. Gregory B. Maffei and Mark Carleton to the Board.  Registered
holders of Series J Preferred Stock shall only exercise their rights pursuant to
Section 12(b) of the Certificate of Designations to elect director nominees that
have been approved by the Corporate Governance and Nominating Committee of the
Board (such approval not to be unreasonably withheld, conditioned or
delayed).  As a condition to any Transfer of shares of Series J Preferred Stock,
the Liberty Party that is the transferor shall obtain from the transferee a
written agreement (of which the Company shall be a beneficiary) to cast all
votes which such transferee is entitled to cast on the election of directors
pursuant to Section 12(b) of the Certificate of Designations in a manner
consistent with this Section 4.04, only for the director nominees for which the
Liberty Parties holding shares of Series J Preferred Stock vote and otherwise
comply with this Section 4.04.
 
 
 
 
15

--------------------------------------------------------------------------------

 
 
 
SECTION 4.05. Observer Rights.  Each director elected pursuant to Section 12(b)
of the Certificate of Designations shall be entitled to attend meetings of the
standing committees of the Board as a non-voting observer, subject to compliance
with the applicable rules of the New York Stock Exchange.
 
SECTION 4.06. Survival of Rights and Obligations upon a Spin-Off.  (a)  If, in
the event of a Distribution Transaction (as defined in the Certificate of
Designations) any Investor at the time of such Distribution Transaction elects
to receive Mirror Preferred Stock and Exchange Preferred Stock (each as defined
in the Certificate of Designations) pursuant to Section 10(c)(iii) of the
Certificate of Designations, the Distributed Entity (as defined in the
Certificate of Designations) and such Investor shall concurrently enter into an
agreement (a “Mirror Agreement”) which shall provide for substantially identical
rights and obligations with respect to such Investor and the Distributed Entity
as were provided and in effect in this Agreement with respect to such Investor
and the Company immediately prior to the Distribution Transaction, including the
rights set forth in Sections 4.01, 4.03 and 4.04 and Article V of this
Agreement.  Such Mirror Agreement will be in a form substantially similar to
this Agreement with such adjustments and changes thereto, such as with respect
to the company and stock names and the minimum threshold for the exercise of a
demand request under Section 5.01, which are necessary to preserve the rights
and obligations intended to be provided thereby.  To the extent that such
Investor’s rights under this Agreement were based upon its ownership of a
minimum number of shares of Series J Preferred Stock (including, for the
avoidance of doubt, those rights pursuant to Sections 4.01, 4.03 and 4.04), such
rights will be continued in such Mirror Agreement and the minimum number of
shares of Mirror Preferred Stock required to exercise any equivalent rights
thereunder will be appropriately adjusted based upon, among other facts, such
Investor’s ownership of Series J Preferred Stock immediately prior to the
Distribution Transaction and reflecting the exchange of such minimum number of
shares of Series J Preferred Stock for Mirror Preferred Stock and Exchange
Preferred Stock (e.g., if an Investor is required to beneficially own at least
102,000 shares of Series J Preferred Stock to exercise a right hereunder, in
order to exercise such right under such Mirror Agreement such Investor will be
required to beneficially own at least the amount of Mirror Preferred Stock that
such Investor would have received if it had elected pursuant to Section
10(c)(iii) of the Certificate of Designations to exchange 102,000 shares of
Series J Preferred Stock).  Each Mirror Agreement will further provide that the
running of any then applicable time periods (other than those with respect to
the Effectiveness Period of a registration statement under Article V) pursuant
to the terms of this Agreement shall be tacked for purposes of the corresponding
time periods in the Mirror Agreement.  In addition, concurrently with the entry
into such Mirror Agreement, this Agreement shall be amended with respect to such
Investor to reflect any adjustments and changes thereto, such as with respect to
the minimum threshold for the exercise of a demand request under Section 5.01,
which are necessary, following the issuance of the Exchange Preferred Stock, to
preserve the rights and obligations provided in this Agreement immediately prior
to the Distribution Transaction.  For the avoidance of doubt, the obligations of
each of the Distributed Entity and the Company, including with respect to the
number of demand registrations which each of the Distributed Entity or the
Company must effect, and the rights of any Investor that receives Mirror
Preferred Stock and Exchange Preferred Stock, including with respect to its
proportional representation on the board of directors of each of the Distributed
Entity and the Company, if applicable, shall not be enlarged, increased or
otherwise made greater with respect to either the Distributed Entity or the
Company than those which existed immediately prior to the Distribution
Transaction, subject to the replication of such rights and obligations with
respect to the Distributed Entity as is contemplated by the Mirror Agreement.
 
 
 
 
16

--------------------------------------------------------------------------------

 
 
 
(b) If any Investor holds Registrable Securities at the time of a Distribution
Transaction (but does not then own shares of Series J Preferred Stock), the
Distributed Entity and such Investor shall enter into an agreement (a “Limited
Mirror Agreement”) which will provide for substantially identical rights and
obligations with respect to such Investor and the Distributed Entity as were
provided and in effect in this Agreement with respect to such Investor and the
Company immediately prior to the Distribution Transaction, including the rights
set forth in Section 4.01(b), if applicable, and Article V of this
Agreement.  Such Limited M irror Agreement will be in a form substantially
similar to this Agreement with such adjustments and changes thereto, such as
with respect to the company and stock names and the minimum threshold for the
exercise of a demand request under Section 5.01, which are necessary to preserve
the rights and obligations intended to be provided thereby.  To the extent that
such Investor’s rights under this Agreement were based upon its ownership of a
minimum number of shares of Company Common Stock (including, for the avoidance
of doubt, those rights pursuant to Sections 4.01(b)), such rights will be
continued in such Limited Mirror Agreement and the minimum number of shares of
Company Common Stock required to exercise any rights thereunder will be
appropriately adjusted based upon, among other facts, such Investor’s ownership
of Company Common Stock immediately prior to the Distribution Transaction and
reflecting ownership of the number of securities of such Distributed Entity that
were received in such Distribution Transaction by a holder of such minimum
number of shares of Company Common Stock.  Such Limited Mirror Agreement will
further provide that the running of any then applicable time period (other than
those with respect to the Effectiveness Period of a registration statement under
Article V) of this Agreement shall be tacked for purposes of the corresponding
time periods in such agreement. For the avoidance of doubt, the obligations of
the Distributed Entity, including with respect to the number of demand
registrations which the Distributed Entity must effect, and the rights of any
Investor shall not be enlarged, increased or otherwise made greater with respect
to the Distributed Entity than those which existed immediately prior to the
Distribution Transaction, subject to the replication of such rights and
obligations with respect to the Distributed Entity as is contemplated by the
Limited Mirror Agreement.
 
SECTION 4.07. NDA.  Paragraph 12 of the Confidentiality Agreement shall
terminate as of the date hereof and be of no further force and effect.
 
ARTICLE V
 
Registration Rights
 
SECTION 5.01. Demand Offering.  (a)  Subject to the terms and conditions of this
Agreement, at any time following the Holding Period, the Investor may request
the Company to register under the Securities Act all or any portion of the
shares of Registrable Securities held by the Investor for sale in the manner
specified in such notice, provided that the aggregate offering price, as such
amount is determined on the cover page of the registration statement, shall not
be less than $50,000,000.  Such request shall specify the intended method of
disposition thereof by the Investor, including whether (i) the registration
requested is for an underwritten offering and (ii) the registration statement
covering such Registrable Securities shall be on Form S-3 (subject to
Section 5.01(c)).  If the Company is requested to file a registration on Form
S-3 and the Company is then ASR Eligible, the Company shall use commercially
reasonable efforts to cause the registration statement to be an ASRS. In the
event that any registration pursuant to this Section 5.01 shall be, in whole or
in part, an underwritten public offering of Company Common Stock, the number of
shares of Registrable Securities to be included in such an underwriting may be
reduced if and to the extent that the managing underwriter shall be of the
opinion that such inclusion would adversely affect the marketing of the
securities to be sold by the Company therein (an “Underwriter Cutback”).  The
Investor may revoke a request pursuant to this Section 5.01 prior to the
effective date of the corresponding registration statement; provided, that such
request shall count as one of the Investor’s demand requests referred to in
Section 5.01(b) unless the Investor reimburses the Company for all out-of-pocket
expenses (including Registration Expenses) incurred by the Company relating to
such registration statement; provided, further, if the Investor revokes a demand
pursuant to this Section 5.01(a) within 24 hours after notice in writing to
Investor of an Underwriter Cutback, (a) such request shall not count as one of
its demand requests pursuant to Section 5.01(b) and (b) the Investor will not be
responsible to reimburse the Company for any of its out-of-pocket expenses,
including Registration Expenses.
 
 
 
17

--------------------------------------------------------------------------------

 
 
 
(b) Following receipt of any notice under this Section 5.01, the Company shall
use commercially reasonable efforts to register under the Securities Act, for
public sale in accordance with the method of disposition specified in such
notice from the Investor, the number of shares of Registrable Securities
specified in such notice.  If such method of disposition shall be an
underwritten public offering, the Investor may designate the managing
underwriter or co-managing underwriter of such offering, subject to the approval
of the Company, which approval shall not be unreasonably withheld or
delayed.  The Investor shall have three demand registrations pursuant to this
Section 5.01; provided, however, that the Company shall not be obligated to
effect more than one such registration in any 180-day period; provided, further,
that such obligation shall be deemed satisfied only when a registration
statement covering all shares of Registrable Securities specified in notices
received as aforesaid, for sale in accordance with the method of disposition
specified by the Investor, shall have become effective and, (i) if such method
of disposition is a firm commitment underwritten public offering, all such
shares shall have been sold pursuant thereto and (ii) in any other case, such
registration statement shall have remained effective throughout the
Effectiveness Period.
 
(c) From and after the date hereof, the Company shall use its commercially
reasonable efforts to qualify under the provisions of the Securities Act, and
thereafter, to continue to qualify at all times, for registration on Form S-3 or
any successor thereto.  Demand registrations pursuant to this Section 5.01 shall
be on Form S-3 or any similar short-form registration statement, if
available.  In the event the Company fails to qualify, the Company shall be
required to effect demand registrations pursuant to this Section 5.01 on Form
S-1 or any successor thereto to the same extent as the Company would be required
to effect demand registrations on Form S-3.
 
 
 
 
18

--------------------------------------------------------------------------------

 
 
 
(d) Notwithstanding anything to the contrary contained in this Agreement, the
Company shall be entitled, by providing written notice to the Investor, to
require the Investor to suspend the use of the prospectus for sales of
Registrable Securities under the registration statement for a reasonable period
of time not to exceed 60 consecutive days or 120 days in the aggregate in any
12-month period (a “Suspension Period”) if the Board determines that such use
would (i) require the public disclosure of material non-public information
concerning any transaction or negotiations involving the Company that would
materially interfere with such transaction or negotiations or (ii) otherwise
materially interfere with financing plans, acquisition activities or business
activities of the Company, provided, that, if at the time of receipt of such
notice the Investor shall have sold Registrable Securities (or have signed a
firm commitment underwriting agreement with respect to the purchase of such
shares) and the reason for the Suspension Period is not of a nature that would
require a post-effective amendment to the Registration Statement, then the
Issuer shall use its commercially reasonable efforts to take such action as to
eliminate any restriction imposed by federal securities laws on the timely
delivery of such shares.  Immediately upon receipt of such notice, the Investor
shall discontinue the disposition of Registrable Securities under such
registration statement and prospectus relating thereto until such Suspension
Period is terminated.  The Company agrees that it will terminate any such
Suspension Period as promptly as reasonably practicable and will promptly notify
the Investor of such termination.  After the expiration of any Suspension Period
and without any further request from the Investor, the Company shall as promptly
as reasonably practicable prepare a post-effective amendment or supplement to
the registration statement or the prospectus, or any document incorporated
therein by reference, or file any other required document so that, as thereafter
delivered to purchasers of the Registrable Securities included therein, the
prospectus will not include an untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading. If a Suspension
Period occurs during the Effectiveness Period for a registration statement, such
Effectiveness Period shall be extended for a number of days equal to the total
number of days during which the distribution of Registrable Securities is
suspended under this Section 5.01(d). If the Company notifies the Investor of a
Suspension Period with respect to a registration statement requested pursuant to
Section 5.01 that has not yet been declared effective, (i) the Investor may by
notice to the Company withdraw such request without such request counting as one
of the Investor’s demand requests under Section 5.01(b) and (ii) the Investor
will be not responsible to reimburse the Company for any of its out-of-pocket
expenses, including Registration Expenses.
 
(e) The Company shall be entitled to include in any registration statement
referred to in this Section 5.01, for sale in accordance with the method of
disposition specified by the Investor, shares of Company Common Stock to be sold
by the Company for its own account (to the extent that the inclusion of such
shares by the Company shall not adversely affect the offering), and shall not,
without the prior consent of the Investor, be entitled to include shares held by
any persons other than the Investor and its Affiliates.  The Registrable
Securities of the Investor shall have priority for inclusion in any firm
commitment underwritten offering, ahead of all Registrable Securities held by
other holders included in such offering, in any Underwriter Cutback.
 
 
 
19

--------------------------------------------------------------------------------

 
 
 
SECTION 5.02. Piggyback Registration.  Subject to the terms and conditions of
this Agreement, if the Company at any time following the Holding Period (other
than pursuant to Section 5.01) proposes to register any of its securities under
the Securities Act for sale to the public, whether for its own account or for
the account of other security holders or both (except with respect to
registration statements on Forms S-4, S-8 or another form not available for
registering the Registrable Securities for sale to the public), each such time
it will give prompt written notice to the Investor of its intention to do so
(such notice to be given not less than 10 Business Days prior to the anticipated
filing date of the related registration statement).  Upon the written request of
the Investor, received by the Company within 10 Business Days after the giving
of any such notice by the Company, to register any of its Registrable
Securities, the Company will use commercially reasonable efforts to cause the
Registrable Securities as to which registration shall have been so requested to
be included in the securities to be covered by the registration statement
proposed to be filed by the Company, all to the extent required to permit the
sale or other disposition by the Investor or its Affiliates of such Registrable
Securities so registered.  In the event that any registration pursuant to this
Section 5.02 shall be, in whole or in part, an underwritten public offering of
Company Common Stock, the number of shares of Registrable Securities to be
included in such an underwriting may be reduced pursuant to an Underwriter
Cutback.  In the event that the managing underwriter or co-managing underwriters
on behalf of all underwriters limits the number of shares to be included in a
registration pursuant to this Section 5.02, or shall otherwise require a
limitation of the number of shares to be included in the registration, then the
Company will include in such registration (i) first, securities proposed by the
Company to be sold for its own account and (ii) second, shares of Registrable
Securities requested to be included by the Investor pursuant to this
Section 5.02 and securities requested to be included by any other holders of
Registrable Securities, pro rata, based on the number of Registrable Securities
beneficially owned by the Investor and each such other holder of Registrable
Securities.  Notwithstanding the foregoing provisions, the Company may withdraw
any registration statement referred to in this Section 5.02 without thereby
incurring any liability to the Investor or its Affiliates.
 
SECTION 5.03. Expenses of Registration.  Except as specifically provided for in
this Agreement, all Registration Expenses incurred in connection with any
registration, qualification or compliance hereunder shall be borne by the
Company.  All Selling Expenses incurred in connection with any registration
hereunder shall be borne by the Investor.  The Company shall not, however, be
required to pay for expenses of any registration proceeding begun pursuant to
Section 5.01, the request for which has been subsequently withdrawn by the
Investor (i) unless the withdrawal is based upon material adverse information
concerning the Company that the Company had not publicly disclosed in a report
filed with or furnished to the SEC at least 48 hours prior to the request or
(ii) except as specifically provided in Section 5.01.
 
SECTION 5.04. Procedures for Registration.  If and whenever the Company is
required by the provisions of Sections 5.01 or 5.02 to use commercially
reasonable efforts to effect the registration of any shares of Registrable
Securities under the Securities Act, the Company will, as expeditiously as
possible:
 
(a) Prepare and promptly file with the SEC a registration statement with respect
to such securities and use commercially reasonable efforts to cause such
registration statement to become and remain effective for the period of the
distribution contemplated thereby (determined as hereinafter provided);
 
 
 
20

--------------------------------------------------------------------------------

 
 
 
(b) Prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary to keep such registration statement effective for the period specified
in paragraph (a) above and comply with the provisions of the Securities Act with
respect to the disposition of all Registrable Securities covered by such
registration statement in accordance with the Investor’s or its Affiliates’
intended method of disposition set forth in such registration statement for such
period;
 
(c) Furnish to the Investor and the underwriters such number of copies of the
registration statement and the prospectus included therein (including each
preliminary prospectus) as such persons reasonably may request in order to
facilitate the public sale or other disposition of the Registrable Securities
covered by such registration statement;
 
(d) Use commercially reasonable efforts to register or qualify the Registrable
Securities covered by such registration statement under the securities or “blue
sky” laws of such jurisdictions as the Investor or, in the case of an
underwritten public offering, the managing underwriter reasonably shall request;
provided, however, that the Company shall not for any such purpose be required
to qualify generally to transact business as a foreign corporation in any
jurisdiction where it is not so qualified or to consent to general service of
process in any such jurisdiction;
 
(e) Use commercially reasonable efforts to list the Registrable Securities
covered by such registration statement with any securities exchange on which the
Company Common Stock is then listed;
 
(f) Provide a transfer agent and registrar for all such Registrable Securities
not later than the effective date of such registration statement;
 
(g) Immediately notify the Investor, at any time when a prospectus relating
thereto is required to be delivered under the Securities Act, of the happening
of any event as a result of which the prospectus contained in such registration
statement, as then in effect, includes an untrue statement of a material fact or
omits to state a material fact required to be stated therein or necessary to
make the statements therein not misleading in light of the circumstances then
existing, and at the request of the Investor prepare and furnish to the Investor
a reasonable number of copies of a supplement to or an amendment of such
prospectus as may be necessary so that, as thereafter delivered to the
purchasers of such Registrable Securities, such prospectus shall not include an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading in
the light of the circumstances then existing;
 
(h) If the offering is underwritten and at the request of the Investor, use
commercially reasonable efforts to furnish on the date that Registrable
Securities are delivered to the underwriters for sale pursuant to such
registration: (i) an opinion dated such date of counsel representing the Company
for the purposes of such registration, addressed to the underwriters and to the
Investor, stating that such registration statement has become effective under
the Securities Act and that (A) to the knowledge of such counsel, no stop order
suspending the effectiveness thereof has been issued and no proceedings for that
purpose have been instituted or are pending or contemplated under the Securities
Act and (B) the registration statement, the related prospectus and each
amendment or supplement thereof comply as to form in all material respects with
the requirements of the Securities Act (except that such counsel need not
express any opinion as to financial statements or financial or statistical data
contained therein) and (ii) a letter dated such date from the independent public
accountants retained by the Company, addressed to the underwriters and to the
Investor, stating that they are independent public accountants within the
meaning of the Securities Act and that, in the opinion of such accountants, the
financial statements of the Company included in the registration statement or
the prospectus, or any amendment or supplement thereof, comply as to form in all
material respects with the applicable accounting requirements of the Securities
Act, and such letter shall additionally cover such other financial matters
(including information as to the period ending no more than five Business Days
prior to the date of such letter) with respect to such registration as such
underwriters or the Investor may reasonably request;
 
 
 
21

--------------------------------------------------------------------------------

 
 
 
(i) Use commercially reasonable efforts to cooperate with the Investor and its
Affiliates in the disposition of the Registrable Securities covered by such
registration statement;
 
(j) In connection with the preparation and filing of each registration statement
registering Registrable Securities under the Securities Act, and before filing
any such registration statement or any other document in connection therewith,
give reasonable consideration to the inclusion in such documents of any comments
reasonably and timely made by the Investor or any of its legal counsel;
participate in and make documents available for the reasonable and customary due
diligence review of underwriters during normal business hours, on reasonable
advance notice and without undue burden or hardship on the Company; provided
that (i) any party receiving confidential materials shall execute a
confidentiality agreement on customary terms if reasonably requested by the
Company and (ii) the Company may in its sole discretion restrict access to
competitively sensitive or legally privileged documents or information; and
 
(k) Otherwise use commercially reasonable efforts to comply with the Securities
Act, the Exchange Act and any other applicable rules and regulations of the SEC
and reasonably cooperate with the Investor in the disposition of its Registrable
Securities in accordance with the terms of this Agreement.  Such cooperation
shall include the endorsement and transfer of any certificates representing
Registrable Shares (or a book-entry transfer to similar effect) transferred in
accordance with this Agreement.
 
For purposes of Sections 5.04(a) and 5.04(b) and of Section 5.01(d), the period
of distribution of Registrable Securities in a firm commitment underwritten
public offering shall be deemed to extend until each underwriter has completed
the distribution of all securities purchased by it, and the period of
distribution of Registrable Securities in any other registration shall be deemed
to extend until the earlier of the sale of all Registrable Securities covered
thereby and 90 days after the effective date thereof (the “Effectiveness
Period”).  In connection with each registration hereunder, the Investor and its
Affiliates will timely furnish to the Company in writing such information with
respect to themselves and the proposed distribution by them as reasonably shall
be necessary in order to assure compliance with federal and applicable state
securities laws.  In connection with each registration pursuant to Sections 5.01
or 5.02 covering an underwritten public offering or a Hedging Transaction, the
Company and the Investor agree to enter into customary agreements (including an
underwriting or similar agreement) with the managing underwriter or co-managing
underwriters selected in the manner herein provided or the Hedging Counterparty,
as the case may be, in such form and containing such provisions as are customary
in the securities business for such an arrangement between such underwriter or
Hedging Counterparty and companies of the Company’s size and investment stature.
 
 
 
22

--------------------------------------------------------------------------------

 
 
 
The Company will use commercially reasonable efforts to make available to its
security holders, as promptly as reasonably practicable, an earnings statement
(which need not be audited) covering the period of 12 months commencing upon the
first disposition of Registrable Securities pursuant to a registration
statement, which earnings statement shall satisfy the provisions of Section
11(a) of the Securities Act and Rule 158 of the SEC promulgated thereunder.
 
SECTION 5.05. Suspension of Sales.  (a)  Upon receipt of notice from the Company
pursuant to Section 5.04(g), the Investor shall immediately discontinue
disposition of Registrable Securities pursuant to the applicable registration
statement and prospectus relating thereto until the Investor (i) has received
copies of a supplemented or amended prospectus or prospectus supplement pursuant
to Section 5.04(g) or (ii) is advised in writing by the Company that the use of
the prospectus and, if applicable, prospectus supplement may be resumed, and, if
so directed by the Company, the Investor shall deliver to the Company (at the
Company’s expense) all copies, other than permanent file copies then in the
Investor’s possession, of the prospectus and, if applicable, prospectus
supplement covering such Registrable Securities current at the time of receipt
of such notice.  If the Company shall give such notice with regards to any
registration statement requested pursuant to Section 5.01, the Effectiveness
Period in respect of such registration statement shall be extended by the number
of days during the period from and including the date such notice is given by
the Company to the date when the Company shall have (i) made available to the
Investor a supplemented or amended prospectus or prospectus supplement pursuant
to Section 5.04(g) or (ii) advised the Investor in writing that the use of the
prospectus and, if applicable, prospectus supplement may be resumed.
 
(b) Notwithstanding anything to the contrary in this Agreement, during any
Scheduled Black-out Period the Investor shall immediately suspend or discontinue
disposition of Registrable Securities until the termination of such Scheduled
Black-out Period; provided that (i) a Scheduled Black-out Period shall not
prevent the Investor from making any demand under Section 5.01 or electing to
participate in any piggyback registration under Section 5.02 or relieve the
Company from its obligation to file (but not its obligation to cause to be
declared effective) a registration statement pursuant to this Agreement and
(ii) a Scheduled Black-out Period shall not apply to the Investor in any
piggyback registration under Section 5.02 to the extent the Company has waived
the Scheduled Black-out Period with respect to any registered offering of
Registrable Securities for its own account or for the account of any other
person, which offering gives rise to such piggyback registration. The
Effectiveness Period in respect of any registration statement requested pursuant
to Section 5.01 shall be extended by the number of days included in any
Scheduled Black-out Period.
 
 
 
 
23

--------------------------------------------------------------------------------

 
 
 
SECTION 5.06. Free Writing Prospectuses.  The Investor shall not use any “free
writing prospectus” (as defined in Rule 405 under the Securities Act) in
connection with the sale of Registrable Securities without the prior written
consent of the Company; provided that the Investor may use any free writing
prospectus prepared and distributed by the Company.
 
SECTION 5.07. Indemnification.  (a)  Notwithstanding any termination of this
Agreement, the Company shall indemnify and hold harmless (including the
advancement of expenses (subject to customary reimbursement agreements),
including expenses related to the investigation of any Claim and reasonable
fees, expenses and disbursements of attorneys and other professionals, incurred
prior to any assumption of the defense of such Claim by the Company) the Liberty
Parties and their respective Affiliates, and each of their respective officers,
directors, employees, agents, partners, members, stockholders, Representatives
and Affiliates, and each person or entity, if any, that controls a Liberty Party
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act and the officers, directors, employees, agents and employees of
each such controlling person (each, a “Liberty Indemnified Person”) against any
and all losses, claims, damages, actions, liabilities, costs and expenses
(including expenses related to the investigation of any Claim and reasonable
fees, expenses and disbursements of attorneys and other professionals)
(collectively, “Losses”), arising out of, directly or indirectly resulting from,
or relating to any Claim instituted, commenced or brought by any Governmental
Entity, stockholder of the Company or any other person (other than (i) a Claim
by any Liberty Party or any Affiliate of any Liberty Party (except in the case
of any action to enforce its rights under this Section 5.07) or (ii) a direct
Claim by the Company and its Subsidiaries (for the avoidance of doubt, a
derivative Claim brought by or on behalf of the Company or its Subsidiaries is
not such a direct Claim)) based on, resulting from, or relating to this
Agreement or the transactions contemplated by this Agreement and enforcement of
this Section 5.07, except that the Company will not be required to indemnify any
Liberty Indemnified Person for Losses resulting from its gross negligence,
willful misconduct or willful and material breach of this Agreement.
 
 
 
24

--------------------------------------------------------------------------------

 
 
 
(b) Notwithstanding any termination of this Agreement, the Company shall
indemnify and hold harmless each Investor and its Affiliates and each of their
respective officers, directors, employees, agents, partners, members,
stockholders, Representatives and Affiliates, and each person or entity, if any,
that controls the Investor within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act and the officers, directors, employees,
agents and employees of each such controlling person (each, an “Investor
Indemnified Person”) against any and all Losses arising out of, resulting from,
or based upon any untrue or alleged untrue statement of material fact contained
or incorporated by reference in any registration statement, including any
preliminary prospectus or final prospectus contained therein (or any documents
incorporated therein by reference) or any amendments or supplements thereto or
contained in any “issuer free writing prospectus” (as such term is defined in
Rule 433 under the Securities Act) prepared by the Company or authorized by it
in writing for use by such Investor or any amendment or supplement thereto; or
any omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that the
Company shall not be liable to such Investor Indemnified Person in any such case
to the extent that any such Loss arises out of or is based upon (i) an untrue
statement or alleged untrue statement or omission or alleged omission made in
such registration statement, including any such preliminary prospectus or final
prospectus contained therein or any such amendments or supplements thereto or
contained in any issuer free writing prospectus prepared by the Company or
authorized by it in writing for use by the Investor or any amendment or
supplement thereto, in reliance upon and in conformity with information
regarding such Investor Indemnified Person or its plan of distribution or
ownership interests which such Investor Indemnified Person furnished in writing
to the Company for use in connection with such registration statement, including
any such preliminary prospectus or final prospectus contained therein or any
such amendments or supplements thereto or contained in any issuer free writing
prospectus, (ii) offers or sales effected by or on behalf such Investor
Indemnified Person “by means of” (as defined in Securities Act Rule 159A) a
“free writing prospectus” (as defined in Securities Act Rule 405) that was not
prepared by the Company or authorized in writing by the Company, or (iii) the
failure to deliver or make available to a purchaser of Registrable Securities a
copy of any preliminary prospectus, pricing information or final prospectus
contained in the applicable registration statement or any amendments or
supplements thereto (to the extent the same is required by applicable Law to be
delivered or made available to such purchaser at the time of sale or contract);
provided that the Company shall have delivered to the Investor such preliminary
prospectus or final prospectus contained in the applicable registration
statement and any amendments or supplements thereto pursuant to Section 5.04(c)
no later than the time of contract of sale in accordance with Rule 159 under the
Securities Act.  Reimbursements payable pursuant to the indemnification
contemplated by this Section 5.07(a) will be made by periodic payments during
the course of any investigation or defense, as and when bills are received or
expenses incurred.
 
(c) Notwithstanding any termination of this Agreement, each Investor named as a
selling stockholder in a registration statement pursuant to this Article V shall
indemnify and hold harmless the Company and its officers, directors, employees,
agents, Representatives and Affiliates and each person or entity, if any, that
controls the Company within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act and the officers, directors, employees, agents
and employees of each such controlling person against any and all Losses arising
out of or based upon any untrue or alleged untrue statement of material fact
contained in any registration statement, including any preliminary prospectus or
final prospectus contained therein or any amendments or supplements thereto (or
any documents incorporated therein by reference) or contained in any “issuer
free writing prospectus” (as such term is defined in Rule 433 under the
Securities Act), or any omission or alleged omission to state therein a material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading,
but only to the extent, that such untrue statements or omissions are based
solely upon information furnished in writing to the Company by such Investor
expressly for use therein.  Reimbursements payable pursuant to the
indemnification contemplated by this Section 5.07(c) will be made by periodic
payments during the course of any investigation or defense, as and when bills
are received or expenses incurred.
 
 
 
25

--------------------------------------------------------------------------------

 
 
 
(d) If any Claim shall be brought or asserted against any person entitled to
indemnity hereunder (an “Indemnified Party”), such Indemnified Party shall
promptly notify the person from whom indemnity is sought (the “Indemnifying
Party”) in writing; provided that the failure of any Indemnified Party to give
such notice shall not relieve the Indemnifying Party of its obligations or
liabilities pursuant to this Section 5.07, except to the extent that such
failure shall have materially prejudiced the Indemnifying Party.  In case any
such Claim is brought against an Indemnified Party and such Indemnified Party
seeks or intends to seek indemnity from an Indemnifying Party, the Indemnifying
Party will be entitled to participate in, and to the extent that it shall elect,
promptly after receiving the aforesaid notice from such Indemnified Party,
assume the defense in such proceeding, including (x) in the case of an
indemnification claim pursuant to Sections 5.07(b) or (c), the employment of
counsel reasonably satisfactory to the Indemnified Party, (y) in the case of an
indemnification claim pursuant to Section 5.07(a), the employment of counsel
chosen by the Indemnified Party reasonably satisfactory to the Indemnifying
Party, and (z) the payment of all fees and expenses incurred in connection with
such defense.  An Indemnified Party shall have the right to employ separate
counsel in any such proceeding and to participate in the defense of such
proceeding, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Party or Parties unless: (i) the Indemnifying Party has agreed
in writing to pay such fees and expenses; (ii) the Indemnifying Party shall have
failed promptly to assume the defense of such proceeding and to employ counsel
(in accordance with this Section 5.07(d)) reasonably satisfactory to such
Indemnified Party in any such proceeding; or (iii) the named parties to any such
proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that representation of both such Indemnified Party and the
Indemnifying Party by the same counsel would be inappropriate because of an
actual conflict of interest between the Indemnifying Party and such Indemnified
Party (in which case, if such Indemnified Party notifies the Indemnifying Party
in writing that it elects to employ separate counsel at the expense of the
Indemnifying Party, the Indemnifying Party shall not have the right to assume
the defense thereof and such counsel shall be at the expense of the Indemnifying
Party); provided that the Indemnifying Party shall not be liable for the fees
and expenses of more than one separate firm of attorneys (in addition to one
local counsel in each jurisdiction) at any time for all Indemnified
Parties.  The Indemnifying Party shall not be liable for any settlement of any
such proceeding effected without its written consent, which consent shall not be
unreasonably withheld, but if settled with such consent, or if there be a final
judgment for the plaintiff, the Indemnifying Party shall indemnify and hold
harmless the Indemnified Party from and against any Loss (to the extent stated
above) by reason of such settlement or judgment.  No Indemnifying Party shall,
without the prior written consent of the Indemnified Party (which consent shall
not be unreasonably withheld, conditioned or delayed so long as the Indemnifying
Party has complied, and continues to comply, with all of its covenants and
obligations under this Agreement), effect any settlement of any pending
proceeding in respect of which any Indemnified Party is a party, unless such
settlement (x) includes an unconditional release of such Indemnified Party from
all liability on claims that are the subject matter of such proceeding and (y)
does not result in any limitation or restriction upon any Investor’s exercise of
all rights, privileges and preferences applicable to it as a holder of Series J
Preferred Stock (or the shares of Company Common Stock issuable upon conversion
thereof) and its rights under this Agreement. Notwithstanding the foregoing, the
parties acknowledge and agree that to the extent a Claim is made against any
Liberty Indemnified Person which may be indemnifiable pursuant to Section
5.07(a), the Liberty Indemnified Person will be entitled to retain its regular
outside counsel to review and produce documents, electronic files and other
materials in response to document requests in connection with any Claim for
which a Liberty Indemnified Person may be entitled to indemnification pursuant
to Section 5.07(a), and make determinations with respect to and prosecute issues
related to confidential information of the Liberty Indemnified Persons. The
Company will pay directly the reasonable fees and expenses of such counsel in
connection with any such Claim.
 
 
 
26

--------------------------------------------------------------------------------

 
 
 
(e) If the indemnification provided for in Sections 5.07(b) or 5.07(c) is
unavailable to an Indemnified Party with respect to any Losses, or is
insufficient to hold the Indemnified Party harmless as contemplated therein
(other than pursuant to the exceptions to indemnification provided for in
Sections 5.07(b)  or 5.07(c)) then the Indemnifying Party, in lieu of
indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such Losses in such proportion
as is appropriate to reflect the relative fault of the Indemnified Party, on the
one hand, and the Indemnifying Party, on the other hand, in connection with the
statements or omissions which resulted in such Losses as well as any other
relevant equitable considerations.  The relative fault of the Indemnifying
Party, on the one hand, and of the Indemnified Party, on the other hand, shall
be determined by reference to, among other factors, whether the untrue or
alleged untrue statement of a material fact or omission to state a material fact
relates to information supplied by the Indemnifying Party or by the Indemnified
Party and the parties’ relative intent, knowledge, access to information
concerning the matter with respect to which the claim was asserted and
opportunity to correct or prevent such statement or omission.  The Company and
each Investor agree that it would not necessarily be just and equitable if the
amount of contribution pursuant to this Section 5.07(e) were determined by pro
rata allocation or by any other method of allocation that does not take account
of the equitable considerations referred to in this Section 5.07(e).  No
Indemnified Party guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from an
Indemnifying Party not guilty of such fraudulent misrepresentation.
Notwithstanding the foregoing, no Investor Indemnified Person shall be required
to contribute any amount in excess of the amount by which the total price at
which the Registrable Securities sold by Investor under the relevant
registration statement exceeds the amount of any damages that such Investor
Indemnified Person has otherwise been required to pay by reason of such untrue
or alleged untrue statement or omission or alleged omission.
 
(f) If the receipt or accrual of any indemnification payment pursuant to Section
5.07(a) causes, directly or indirectly, an actual increase in the Taxes of a
Liberty Indemnified Person under one or more applicable Tax laws, Losses shall
be increased by an amount so that, after the payment of any Taxes (including,
for the avoidance of doubt, estimated Taxes) arising, directly or indirectly,
from such payment (including as so increased pursuant to this Section 5.07(f)),
the Liberty Indemnified Person shall have received the same net amount that such
person would have received had the payment not resulted in such increase in
Taxes of the Liberty Indemnified Person.  If such increase in Taxes occurs with
respect to but following any indemnification payment made by the Company to the
Liberty Indemnified Person pursuant to Section 5.07(a) or with respect to but
following any payment made by the Company to the Liberty Indemnified Person
pursuant to this Section 5.07(f), then the Company shall promptly pay the
Liberty Indemnified Person the amount of such increase in Taxes when such Taxes
are due and payable by the Liberty Indemnified Person (including, for the
avoidance of doubt, as a result of the payment of any estimated Taxes).  If the
increase in Taxes of a Liberty Indemnified Person described in this Section
5.07(f) is reduced or eliminated after the Liberty Indemnified Person has
received a payment from the Company relating to such increase in Taxes, the
Liberty Indemnified Person shall promptly repay the Company the reduced or
eliminated amount.
 
 
 
27

--------------------------------------------------------------------------------

 
 
 
If any Losses described in Section 5.07(a) result in an actual Tax loss,
deduction or credit (other than any Tax loss, deduction or credit resulting from
an increase in Tax basis of any asset) in determining the amount of any Taxes,
or if Taxes of a Liberty Indemnified Person arising, directly or indirectly,
from payments received by a Liberty Indemnified Person from the Company pursuant
to Section 5.07(a) and this Section 5.07(f) may be deducted or credited in
determining the amount of any other Taxes (for example, state Taxes that are
permitted to be deducted in determining federal Taxes), required to be paid by
the Liberty Indemnified Person (including, for the avoidance of doubt, estimated
Taxes), Losses shall be decreased by an amount equal to the reduction in Taxes
of the Liberty Indemnified Person resulting from such loss, deduction or
credit.  If such reduction in Taxes of the Liberty Indemnified Person occurs
with respect to but following any indemnification payment made by the Company to
the Liberty Indemnified Person pursuant to Section 5.07(a) or with respect to
but following any payment made by the Company to the Liberty Indemnified Person
pursuant to this Section 5.07(f), then the Liberty Indemnified Person shall
promptly repay the Company the amount of such reduction when the decrease in
Taxes resulting from such loss, deduction or credit is actually realized
(including, for the avoidance of doubt, in connection with the payment of any
estimated Taxes).  If the Tax benefit resulting from a Tax loss, deduction or
credit of a Liberty Indemnified Person described in this Section 5.07(f) is
reduced or eliminated after such Tax benefit was taken into account in
determining amounts paid pursuant to Section 5.07(a) or this Section 5.07(f),
then the Company shall promptly pay the Liberty Indemnified Person the reduced
or eliminated amount.
 
Any increase or decrease in Taxes for any period (including, for the avoidance
of doubt, estimated Taxes) of a Liberty Indemnified Person shall be determined
on a “with and without” basis, by comparing the Taxes actually required to be
paid for such period with the item of income, gain, loss, deduction or credit
taken into account to the amount that would be so required to be paid without
such item.
 
SECTION 5.08. Lock-up Agreement; Agreement to Furnish Information.  (a) The
Investor agrees that it will not Transfer or otherwise make any short sale of,
grant any option for the purchase of, or enter into any new hedging or similar
transaction with the same economic effect as a sale with respect to, including a
sale pursuant to Rule 144 under the Securities Act, any Company Common Stock (or
other securities of the Company) held by the Investor (other than those included
in the registration) for a period specified by the Representatives of the
managing underwriters or co-managing underwriters of Company Common Stock (or
other securities of the Company convertible into Company Common Stock) not to
exceed 10 days prior and 120 days following any registered public sale of
securities by the Company in which the Company gave the Investor an opportunity
to participate in accordance with Section 5.02; provided that executive officers
and directors of the Company and other holders of the Company Common Stock
participating in such offering enter into similar agreements and only as long as
and to the extent such persons remain subject to such agreement (and are not
fully released from such agreement) for such period.  The Investor agrees to
execute and deliver such other agreements as may be reasonably requested by the
Representatives of the underwriters or co-managing underwriters which are
consistent with the foregoing or which are necessary to give further effect
thereto.  In addition, if requested in writing by the Company or the managing
underwriters or co-managing underwriters of Company Common Stock (or other
securities of the Company), the Investor shall provide such documents and
instruments as may be reasonably required by the Company or such Representative
of the managing underwriters in connection with the filing of a registration
statement on the date specified in such writing and the completion of any public
offering of the Registrable Securities pursuant to this Agreement (including a
questionnaire, custody agreement, power of attorney, lock-up letter and
underwriting agreement (the “Requested Information”)).  If the Company has not
received, on or before the second Business Day before the specified filing date,
the Requested Information from the Investor (provided the written request
therefor is received by the Investor not less than seven Business Days before
the filing date, the Company may file the registration statement without
including Registrable Securities of such Investor.  The failure to so include in
any registration statement the Registrable Securities of the Investor (with
regard to that registration statement) shall not in and of itself result in any
liability on the part of the Company to the Investor.
 
 
 
 
28

--------------------------------------------------------------------------------

 
 
 
 
SECTION 5.09. Rule 144 Reporting.  With a view to making available to the
Investor the benefits of certain rules and regulations of the SEC which may
permit the sale of the Registrable Securities that are shares of Company Common
Stock to the public without registration, the Company agrees to use its
commercially reasonable efforts to: (i) make and keep public information
available, as those terms are understood and defined in Rule 144 under the
Securities Act or any similar or analogous rule promulgated under the Securities
Act, at all times after the effective date of this Agreement; (ii) file with the
SEC, in a timely manner, all reports and other documents required of the Company
under the Exchange Act; and (iii) so long as the Investor owns any Registrable
Securities, furnish to the Investor forthwith upon request: a written statement
by the Company as to its compliance with the reporting requirements of Rule 144
under the Securities Act, and of the Exchange Act; a copy of the most recent
annual or quarterly report of the Company; and such other reports and documents
as the Investor may reasonably request in availing itself of any rule or
regulation of the SEC allowing it to sell any such Company Common Stock without
registration.
 
SECTION 5.10. Registration in connection with Hedging Transaction.  (a)  Subject
to Section 4.02(b) and this Article V, the Company acknowledges that from time
to time the Investor may seek to enter into one or more Hedging Transactions
with a Hedging Counterparty. The Company agrees that, in connection with any
proposed Hedging Transaction, if, in the reasonable judgment of counsel to the
Investor (after good faith consultation with counsel to the Company), it is
necessary or desirable to register under the Securities Act sales or transfers
(whether short or long and whether by the Investor or by the Hedging
Counterparty) of Registrable Securities or (by the Hedging Counterparty) other
shares of Company Common Stock in connection therewith, then a registration
statement covering Registrable Securities or such other shares of Company Common
Stock may be used in a manner otherwise in accordance with the terms and
conditions of this Agreement to register such sales or transfers under the
Securities Act.
 
(b) Subject to Section 4.02(b) and this Article V, if, in the circumstances
contemplated by Section 5.10(a), the Investor seeks to register sales or
transfers of Registrable Securities (or the sale or transfer by a Hedging
Counterparty of other shares of Company Common Stock) in connection with a
Hedging Transaction at a time when a Registration Statement covering Registrable
Securities is effective, upon receipt of written notice thereof from the
Investor, the Company shall use commercially reasonable efforts to take such
actions as may reasonably be required to permit such sales or transfers in
connection with such Hedging Transaction to be covered by such effective
Registration Statement in a manner otherwise in accordance with the terms and
conditions of this Agreement, which may include, among other things, the filing
of a prospectus supplement or post-effective amendment including a description
of such Hedging Transaction, the name of the Hedging Counterparty,
identification of the Hedging Counterparty or its Affiliates as underwriters or
potential underwriters, if applicable, and any change to the plan of
distribution contained in the prospectus.  Any information regarding a Hedging
Transaction included in a Registration Statement shall be deemed to be
information furnished in writing expressly for use therein by the Investor for
purposes of Section 5.07.
 
 
 
 
29

--------------------------------------------------------------------------------

 
 
 
SECTION 5.11. Transfer of Registration Rights.  Investor shall have the right to
transfer, by written agreement, any or all of its rights and obligations granted
under this Article V (other than to the extent related to Section 5.07(a)) to
any direct or indirect transferee of its Registrable Securities (each person to
whom such rights and obligations shall have been so transferred hereunder, a
“Permitted Transferee”); provided, (i) such transferee is, at the time of such
transfer, an Affiliate of the Investor or any person described in clause (i) of
Section 4.02(a), or (ii) such transferee is an “accredited investor” as such
term is defined in Rule 501 of Regulation D promulgated under the Securities
Act, and in either such case (x) such transferee agrees, in writing in form and
substance reasonably satisfactory to the Company, to be bound by the terms and
provisions of this Article V, which shall specify the rights under this Article
V being assigned to such Permitted Transferee (provided that no such assignment
shall expand the obligations of the Company under this Article V) and (y) such
transfer of Registrable Securities shall be effected in compliance with this
Agreement. Following any transfer or assignment made pursuant to this Section
5.11 in connection with the transfer by the Investor of a portion of its
Registrable Securities, the Investor shall retain all rights under this
Agreement with respect to the remaining portion of its Registrable Securities.
 
SECTION 5.12. Termination of Registration Rights.  This Article V (other than
Section 5.03, Section 5.07 and Section 5.09) will terminate on the date on which
all shares of Company Common Stock subject to this Agreement cease to be
Registrable Securities.
 
ARTICLE VI
 
Miscellaneous
 
SECTION 6.01. Survival.  The representations and warranties of the parties set
forth in Article II of this Agreement shall survive until the second anniversary
of the Closing, except that Sections 2.01(a), (b), (c), (e) and (g) and Sections
2.02(a) and (b) shall survive indefinitely. All of the covenants or other
agreements of the parties contained in this Agreement shall survive until fully
performed or fulfilled.
 
SECTION 6.02. Amendments, Waivers, etc.  This Agreement may be amended or waived
if, and only if, such amendment or waiver is in writing and signed by the
Company and the Investor against whom such amendment or waiver shall be
enforced, and, to the extent such amendment or waiver purports to be enforceable
against any Liberty Party, such amendment or waiver shall also be signed by such
Liberty Party (unless such Investor is itself a Liberty Party, in which case no
further signatures shall be required).  The failure of any party hereto to
exercise any right, power or remedy provided under this Agreement or otherwise
available in respect hereof at law or in equity, or to insist upon compliance by
any other party hereto with its obligations hereunder, shall not constitute a
waiver by such party of its right to exercise any such other right, power or
remedy or to demand such compliance.
 
 
 
 
30

--------------------------------------------------------------------------------

 
 
 
SECTION 6.03. Counterparts and Facsimile.  This Agreement may be executed in two
or more identical counterparts (including by facsimile), each of which shall be
an original, with the same effect as if the signatures thereto and hereto were
upon the same instrument, and shall become effective when one or more
counterparts have been signed by each of the parties and delivered (by telecopy
or otherwise) to the other parties.
 
SECTION 6.04. Specific Enforcement; Governing Law; Submission to Jurisdiction;
Waiver of Jury Trial.
 
(a) THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY CHOICE OR CONFLICT
OF LAW PROVISION OR RULE (WHETHER OF THE STATE OF DELAWARE OR ANY OTHER
JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION
OTHER THAN THE STATE OF DELAWARE.
 
(b) THE PARTIES ACKNOWLEDGE AND AGREE THAT IRREPARABLE DAMAGE WOULD OCCUR IN THE
EVENT THAT ANY OF THE PROVISIONS OF THIS AGREEMENT WERE NOT PERFORMED IN
ACCORDANCE WITH THEIR SPECIFIC TERMS OR WERE OTHERWISE BREACHED.  IT IS
ACCORDINGLY AGREED THAT THE PARTIES SHALL BE ENTITLED TO AN INJUNCTION OR
INJUNCTIONS TO PREVENT BREACHES OR THREATENED BREACHES OF THIS AGREEMENT AND TO
ENFORCE SPECIFICALLY THE TERMS AND PROVISIONS OF THIS AGREEMENT IN ANY COURT OF
COMPETENT JURISDICTION, IN EACH CASE WITHOUT PROOF OF DAMAGES OR OTHERWISE (AND
EACH PARTY HEREBY WAIVES ANY REQUIREMENT FOR THE SECURING OR POSTING OF ANY BOND
IN CONNECTION WITH SUCH REMEDY), THIS BEING IN ADDITION TO ANY OTHER REMEDY TO
WHICH THEY ARE ENTITLED AT LAW OR IN EQUITY.  THE PARTIES AGREE NOT TO ASSERT
THAT A REMEDY OF SPECIFIC ENFORCEMENT IS UNENFORCEABLE, INVALID, CONTRARY TO LAW
OR INEQUITABLE FOR ANY REASON, NOR TO ASSERT THAT A REMEDY OF MONETARY DAMAGES
WOULD PROVIDE AN ADEQUATE REMEDY.  IN ADDITION, EACH OF THE PARTIES HERETO
IRREVOCABLY AGREES THAT ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS
AGREEMENT AND THE RIGHTS AND OBLIGATIONS ARISING HEREUNDER, OR FOR RECOGNITION
AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT OF THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS ARISING HEREUNDER, BROUGHT BY THE OTHER PARTY HERETO OR ITS
SUCCESSORS OR ASSIGNS SHALL BE BROUGHT AND DETERMINED EXCLUSIVELY IN THE
DELAWARE COURT OF CHANCERY, OR IN THE EVENT (BUT ONLY IN THE EVENT) THAT SUCH
COURT DOES NOT HAVE SUBJECT MATTER JURISDICTION OVER SUCH ACTION OR PROCEEDING,
IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF DELAWARE OR ANOTHER
COURT SITTING IN THE STATE OF DELAWARE.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY SUBMITS WITH REGARD TO ANY SUCH ACTION OR PROCEEDING FOR ITSELF AND
IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, TO THE PERSONAL
JURISDICTION OF THE AFORESAID COURTS AND AGREES THAT IT WILL NOT BRING ANY
ACTION RELATING TO THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT IN ANY COURT OTHER THAN THE AFORESAID COURTS.  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT, BY WAY OF
MOTION, AS A DEFENSE, COUNTERCLAIM OR OTHERWISE, IN ANY ACTION OR PROCEEDING
WITH RESPECT TO THIS AGREEMENT, (1) ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT
TO THE JURISDICTION OF THE ABOVE-NAMED COURTS FOR ANY REASON, (2) ANY CLAIM THAT
IT OR ITS PROPERTY IS EXEMPT OR IMMUNE FROM JURISDICTION OF ANY SUCH COURT OR
FROM ANY LEGAL PROCESS COMMENCED IN SUCH COURTS (WHETHER THROUGH SERVICE OF
NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OF
JUDGMENT, EXECUTION OF JUDGMENT OR OTHERWISE) AND (3) TO THE FULLEST EXTENT
PERMITTED BY THE APPLICABLE LAW, ANY CLAIM THAT (A) THE SUIT, ACTION OR
PROCEEDING IN SUCH COURT IS BROUGHT IN AN INCONVENIENT FORUM, (B) THE VENUE OF
SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER OR (C) THIS AGREEMENT, OR THE
SUBJECT MATTER HEREOF, MAY NOT BE ENFORCED IN OR BY SUCH COURTS.  EACH PARTY
HERETO HEREBY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS IN ANY ACTION, SUIT
OR OTHER PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, ON BEHALF OF ITSELF OR ITS
PROPERTY, BY U.S. REGISTERED MAIL TO SUCH PARTY’S RESPECTIVE ADDRESS SET FORTH
BELOW, AND NOTHING IN THIS SECTION 6.04(b) SHALL AFFECT THE RIGHT OF ANY PARTY
TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.
 
 
 
31

--------------------------------------------------------------------------------

 
 
 
(c) EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUIT,
ACTION, CLAIM OR OTHER PROCEEDING ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT.  EACH PARTY HERETO (1) CERTIFIES THAT NO REPRESENTATIVE OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF ANY ACTION, SUIT OR PROCEEDING, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (2) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVER AND CERTIFICATIONS IN THIS SECTION 6.04(c).
 
SECTION 6.05. Remedies.  The parties agree that, with respect to any breach of
any of the representations and warranties of the Company set forth in Article II
that relates solely to a matter that results in an increase in the Dividend Rate
on the Series J Preferred Stock under Section 3(a)(ii) of the Certificate of
Designations, such increase shall be the sole and exclusive  remedy of the
Investor and any Liberty Party under this Agreement or the Certificate of
Designations with respect to such breach; provided that the foregoing will not
affect the Company’s liability for breach of its covenants and obligations
hereunder.
 
 
 
 
32

--------------------------------------------------------------------------------

 
 
 
SECTION 6.06. Notices.  Any notice required to be given hereunder shall be
sufficient if in writing, and sent by facsimile transmission (provided that any
notice received by facsimile transmission or otherwise at the addressee’s
location on any Business Day after 5:00 p.m. (addressee’s local time) shall be
deemed to have been received at 9:00 a.m. (addressee’s local time) on the next
Business Day), by reliable overnight delivery service (with proof of service),
or hand delivery, addressed as follows:
 
(a) If to the Company:
 
Barnes & Noble, Inc.
122 Fifth Avenue
New York, NY 10011
 
Attention:  Eugene V. DeFelice
                    Vice President, General Counsel & Secretary
Facsimile:  212-463-5683
 
With a copy to:
 
Cravath, Swaine & Moore LLP
Worldwide Plaza
825 Eighth Avenue
New York, NY 10019
 
Attention:  Scott A. Barshay, Esq.
Andrew R. Thompson, Esq.
Facsimile:  (212) 474-3700
 
(b) If to the Investor or any Liberty Party:
 
Liberty GIC, Inc.
12300 Liberty Boulevard
Englewood, CO 80112
 
Attention:  Legal Department
Facsimile:  (720) 875-5382
 
with a copy to:
 
Baker Botts L.L.P.
30 Rockefeller Plaza
New York, NY 10112
 
Attention:  Frederick H. McGrath
Renee L. Wilm
Facsimile:  (212) 408-2501
 
 
 
 
33

--------------------------------------------------------------------------------

 
 
 
or to such other address as any person shall specify by written notice so given,
and such notice shall be deemed to have been delivered as of the date so
telecommunicated, personally delivered or scheduled to be received if sent by
overnight delivery service.  Any party to this Agreement may notify any other
party of any changes to the address or any of the other details specified in
this paragraph; provided, however, that such notification shall only be
effective on the date specified in such notice or five Business Days after the
notice is given, whichever is later.  Rejection or other refusal to accept or
the inability to deliver because of changed address of which no notice was given
shall be deemed to be receipt of the notice as of the date of such rejection,
refusal or inability to deliver.
 
SECTION 6.07. Entire Agreement, etc.  This Agreement (including all schedules
and exhibits hereto), together with the Certificate of Designations, constitute
the entire agreement, and supersede all other prior agreements, understandings,
representations and warranties, both written and oral, between the parties, with
respect to the subject matter hereof and thereof.
 
SECTION 6.08. Definitions
 
(a) “2011 Annual Meeting Completion Date” means the date immediately following
the date on which the Company’s annual meeting of stockholders in 2011 is
concluded.
 
(b) “Affiliate” means, with respect to any specified person or entity, any other
person or entity directly or indirectly controlling or controlled by, or under
direct or indirect common control with, such specified person or entity;
provided, that (i) the Company and its Subsidiaries shall not be deemed to be
Affiliates of the Liberty Parties or any of their respective Affiliates and (ii)
none of Expedia, Inc., any of its Affiliates, TripAdvisor, Inc. or any of its
Affiliates, shall be deemed to be Affiliates of any of the Liberty Parties. For
the purposes of this definition, “control”, when used with respect to any
specified person, means the power to direct the management and policies of such
person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise; and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.
 
(c) “ASRS” means an “automatic shelf registration statement” as defined in Rule
405 promulgated under the 1933 Act.
 
(d) “ASR Eligible” means the Issuer meets or is deemed to meet the eligibility
requirements to file an ASRS as set forth in General Instruction I.D. to Form
S-3.
 
(e) “beneficial owner” and “beneficial ownership” and words of similar import
have the meaning assigned to such terms in Rule 13d-3 and Rule 13d-5 promulgated
under the Exchange Act and a person’s beneficial ownership of securities shall
be determined in accordance with the provisions of such Rules.
 
(f)  “Business Day” means any weekday that is not a day on which banking
institutions in New York, New York are authorized or required by law, regulation
or executive order to be closed.
 
 
 
34

--------------------------------------------------------------------------------

 
 
 
(g) “Change of Control” has the meaning set forth in the Certificate of
Designations.
 
(h) “Claim” means any demand, action, claim, suit, litigation, arbitration,
prosecution, proceeding (including any civil, criminal, administrative,
investigative or appellate proceeding, at law or in equity), hearing,
examination or investigation.
 
(i) “Company Disclosure Letter” means the letter dated as of the date of this
Agreement delivered by the Company to the Investor.
 
(j) “Credit Agreement” means the Amended and Restated Credit Agreement dated as
of April 29, 2011, among the Company, the borrowers thereunder, the guarantors
thereunder, Bank of America, N.A., as Administrative Agent, Collateral Agent and
Swing Line Lender, JPMorgan Chase Bank, N.A. and Wells Fargo Retail Finance,
LLC, as Co-Syndication Agents, and Suntrust Bank and Regions Bank, as
Co-Documentation Agents, as amended from time to time in accordance with the
terms thereof.
 
(k) “Dividend Payment Date” means the last day of each of the Company’s fiscal
quarters in each fiscal year, commencing with the Company’s current fiscal
quarter; provided, however, if any such day is not a Business Day, then payment
of any dividend otherwise payable on that date will be made on the next
succeeding day that is a Business Day, without any interest or other payment in
respect of such delay.
 
(l) “Dividend Rate” has the meaning set forth in the Certificate of
Designations.
 
(m) “Dividend Record Date” means the record date for payment of dividends on the
Series J Preferred Stock, which will be the 15th day of the calendar month of
the relevant Dividend Payment Date, or the 15th day of the prior month if the
Dividend Payment is on or before the 15th day of a calendar month.
 
(n) “Hedging Counterparty” means a broker-dealer registered under Section 15(b)
of the Exchange Act or an Affiliate thereof or any other financial institution
that routinely engages in Hedging Transactions in the ordinary course of its
business.
 
(o) “Hedging Transaction” means any transaction, agreement or
arrangement involving a security linked to the Registrable Securities or any
security that would be deemed to be a “derivative security” (as defined in Rule
16a-1(c) under the Exchange Act) with respect to the Registrable Securities or
any transaction (even if not a security) which would (were it a security) be
considered such a derivative security, or which transfers some or all of the
economic risk of ownership of the Registrable Securities, including any forward
contract, equity swap, put or call, put or call equivalent position, collar,
non-recourse loan, sale of exchangeable security or similar transaction or is
otherwise based on the value of the Registrable Securities.  For the avoidance
of doubt, the following transactions shall be deemed to be Hedging Transactions:
 
(i) transactions by the Investor in which a Hedging Counterparty engages in
short sales of Company Common Stock pursuant to a prospectus and may use
Registrable Securities to close out its short position;
 
 
 
35

--------------------------------------------------------------------------------

 
 
 
(ii) transactions pursuant to which the Investor sells short Company Common
Stock pursuant to a prospectus and delivers Registrable Securities to close out
its short position;
 
(iii) transactions by the Investor in which the Investor delivers, in a
transaction exempt from registration under the Securities Act, Registrable
Securities to a Hedging Counterparty who may then publicly resell or otherwise
transfer such Registrable Securities pursuant to a prospectus or an exemption
from registration under the Exchange Act;
 
(iv) a loan or pledge of Registrable Securities to a Hedging Counterparty who
may then sell the loaned shares or, in an event of default in the case of a
pledge, then sell the pledged shares, in each case, in a public transaction
pursuant to a prospectus; and
 
(v) for purposes of Section 4.02(b), transactions of the type encompassed within
the definition of “Hedging Transaction” undertaken with respect to Series J
Preferred Stock.
 
(p) “In the Money Securities” means any securities or rights that are
convertible into, or exercisable or exchangeable for, shares of Company Common
Stock (other than the Preferred Shares) at an exercise or conversion price per
share of Company Common Stock that is less than the Closing Price (as defined in
the Certificate of Designations).
 
(q) “Junior Stock” means the Company Common Stock, the Series I Preferred Stock,
and any other class or series of capital stock of the Company now existing or
hereafter authorized other than the Series J Preferred Stock, any class or
series of Parity Stock, and any class or series of Senior Stock.
 
(r) “Liberty Distribution Transaction” means any transaction by which any
Liberty Party or any subsidiary of a Liberty Party that owns of record shares of
Series J Preferred Stock, or the shares of Company Common Stock received upon
conversion thereof, ceases to be a subsidiary of any Liberty Party by reason of
the distribution of such subsidiary’s or such subsidiary’s parent company’s
equity securities to the holders of common stock of any Liberty Party, whether
by means of a spin-off, split-off, redemption, reclassification, exchange, stock
dividend, share distribution, rights offering or similar transaction.
 
(s) “Liberty Party” or “Liberty Parties” means Liberty Media Corporation,
Liberty CapStarz, Inc., Liberty GIC, Inc. and any of their respective
subsidiaries, together with (i) any Affiliate of any of the foregoing that owns
of record shares of Series J Preferred Stock, or shares of Company Common Stock
received upon conversion thereof, and is subject to a Liberty Distribution
Transaction, and (ii) any Affiliate of any Person that becomes a Liberty Party
by reason of any Liberty Distribution Transaction in compliance with the
provisions of this Agreement and owns of record shares of Series J Preferred
Stock, or shares of Company Common Stock received upon conversion thereof.
 
(t) “Major Division” means any of B&N Retail, B&N College or B&N.com, in each
case as described in the Company’s Annual Report on Form 10-K for the fiscal
year ended April 30, 2011.
 
 
 
36

--------------------------------------------------------------------------------

 
 
 
(u) “Ownership Percentage” means, with respect to the Liberty Parties and their
respective Affiliates as of any date, the percentage equal to the sum of (i) the
number of shares of Company Common Stock into which the Preferred Shares can be
converted as of such date, (ii) the number of shares of Company Common Stock
beneficially owned by the Liberty Parties as of such date (excluding any share
of Company Common Stock included pursuant to clause (i) above or clause (iii)
below) and (iii) the number of shares of Company Common Stock issuable upon the
conversion, exercise or exchange of any securities held by the Liberty Parties
or any of their respective Affiliates as of such date (other than the Preferred
Shares), divided by (iv) the total number of shares of Company Common Stock
outstanding, or issuable (including any shares of Company Common Stock included
in the numerator as a result of (i) and (iii) above), upon the conversion,
exercise or exchange of any In the Money Securities convertible into, or
exercisable or exchangeable for, shares of Company Common Stock, as of such
date.
 
(v) “Parity Stock” means any class or series of capital stock of the Company
hereafter authorized that expressly ranks on a parity basis with the Series J
Preferred Stock as to the dividend rights, rights of redemption and rights on
the distribution of assets on any voluntary or involuntary liquidation,
dissolution or winding up of the affairs of Company.
 
(w) “prospectus” means the prospectus included in a registration statement
(including a prospectus that includes any information previously omitted from a
prospectus filed as part of an effective registration statement in reliance upon
Rule 430A promulgated under the Securities Act), as amended or supplemented by
any prospectus supplement, with respect to the terms of the offering of any
portion of the Registrable Securities covered by a registration statement, and
all other amendments and supplements to the prospectus, including post-effective
amendments.
 
(x) “Register,” “registered” and “registration” shall refer to a registration
effected by preparing and filing a registration statement with the SEC in
compliance with the Securities Act and applicable rules and regulations
thereunder, and the declaration or ordering of effectiveness of such
registration statement by the SEC.
 
(y) The term “Registrable Securities” means the shares of Company Common Stock
issued or issuable upon conversion of the Preferred Shares beneficially owned
(within the meaning of Rules 13d-3 and 13d-5 under the Exchange Act as in effect
on the date of this Agreement) by the Investor as of the Closing as a result of
the transactions contemplated by this Agreement (as such number of shares of
Company Common Stock may be adjusted pursuant to the terms of the Certificate of
Designations) or shares of Company Common Stock purchased by any Liberty Party
pursuant to Section 4.03.  As to any particular Registrable Securities, such
securities shall cease to be Registrable Securities when (i) a registration
statement registering such securities under the Securities Act has been declared
effective and such securities have been sold or otherwise Transferred by the
holder thereof pursuant to such effective registration statement, (ii) such
securities may be sold without any restriction under the Securities Act,
(iii) such securities shall have been otherwise Transferred or (iv) such
securities are no longer outstanding; provided, however, that Registrable
Securities held by a Liberty Party or any Investor or any Affiliate of an
Investor will not cease to be Registrable Securities by reason of clause (iii)
of this definition for so long as such Registrable Securities continue to be
held by such Liberty Party or any other Liberty Party or any Investor or any
Affiliate of an Investor.
 
 
 
37

--------------------------------------------------------------------------------

 
 
 
(z) “Registration Expenses” shall mean, with respect to any registration,
(i) all expenses incurred by the Company in effecting any registration pursuant
to this Agreement, including all registration and filing fees, printing
expenses, fees and disbursements of counsel for the Company, blue sky fees and
expenses and (ii) fees and expenses of the Company’s independent certified
public accountants and counsel (including with respect to “comfort” letters and
opinions); provided that Registration Expenses shall not include any Selling
Expenses.
 
(aa) “registration statement” means any registration statement that is required
to register the resale of the Registrable Securities under this Agreement, and
including the related prospectus and any pre- and post-effective amendments and
supplements to each such registration statement or prospectus.
 
(bb) “Representative” means, with respect to any person, the directors,
officers, employees, investment bankers, financial advisors, attorneys,
accountants or other advisors, agents or representatives of such person.
 
(cc) “Rights Plan” means the Rights Agreement dated as of November 17, 2009,
between the Company and Mellon Investor Services LLC, as amended by Amendment
No. 1, dated as of February 17, 2010, Amendment No. 2, dated as of June 23,
2010, Amendment No. 3, dated as of October 29, 2010 and Amendment No. 4, dated
as of the date hereof, and any other agreement or plan entered into by the
Company in replacement or substitution therefor.
 
(dd) “Scheduled Black-out Period” means the period from and including the 10th
Business Day preceding the last day of a fiscal quarter of the Company to and
including the 3rd Business Day after the day on which the Company publicly
releases its earnings for such fiscal quarter.
 
(ee) “Selling Expenses” shall mean all underwriting discounts, selling
commissions and stock transfer taxes, if any, applicable to the sale of
Registrable Securities and all fees and expenses of the Investor (other than
such fees and expenses included in Registration Expenses).
 
(ff) “Senior Stock” has the meaning set forth in the Certificate of
Designations.
 
(gg) “Series I Preferred Stock” means the preferred stock of the Company
designated as “Series I Preferred Stock”.
 
(hh) A “Subsidiary” of any person means another person, an amount of the voting
securities, other voting rights or voting partnership interests of which is
sufficient to elect at least a majority of its board of directors or other
governing body (or, if there are no such voting interests, more than 50% of the
equity interests of which) is owned directly or indirectly by such first person.
 
(ii) “Tax” or “Taxes” means any and all taxes, charges, fees, levies, customs,
duties, tariffs, or other assessments, including income, gross receipts, excise,
real or personal property, sales, withholding, social security, retirement,
unemployment, occupation, use, goods and services, service use, license, value
added, capital, net worth, payroll, profits, withholding, franchise, estimated,
alternative minimum, transfer and recording taxes, fees and charges, and any
other taxes, charges, fees, levies, customs, duties, tariffs or other
assessments imposed by the Internal Revenue Service or any taxing authority
(whether domestic or foreign including any state, county, local or foreign
government or any subdivision or taxing agency thereof (including a United
States possession)), whether computed on a separate, consolidated, unitary,
combined or any other basis; and such term shall include any interest thereon,
fines, penalties, additions to tax, or additional amounts attributable to, or
imposed upon, or with respect to, any such taxes, charges, fees, levies,
customs, duties, tariffs, or other assessments.
 
 
 
38

--------------------------------------------------------------------------------

 
 
 
SECTION 6.09. Interpretation.  When a reference is made in this Agreement to an
Article, Section or Schedule, such reference shall be to an Article or Section
of, or a Schedule to, this Agreement unless otherwise indicated.  The table of
contents and headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement.  Whenever the words “include”, “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation”.  The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement.  The word “or” shall not be
exclusive.  All references to “$” mean the lawful currency of the United States
of America.  The definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms and to the masculine as well
as to the feminine and neuter genders of such term.  Except as specifically
stated herein, any agreement, instrument or statute defined or referred to
herein or in any agreement or instrument that is referred to herein means such
agreement, instrument or statute as from time to time amended, modified or
supplemented, including (in the case of agreements or instruments) by waiver or
consent and (in the case of statutes) by succession of comparable successor
statutes and references to all attachments thereto and instruments incorporated
therein.  Except as otherwise specified herein, references to a person are also
to its permitted successors and assigns.  Each of the parties has participated
in the drafting and negotiation of this Agreement.  If an ambiguity or question
of intent or interpretation arises, this Agreement must be construed as if it is
drafted by all the parties and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of authorship of any of the
provisions of this Agreement.
 
SECTION 6.10. Severability.  Any term or provision of this Agreement which is
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement in any other jurisdiction.  If any provision of this Agreement is so
broad as to be unenforceable, such provision shall be interpreted to be only so
broad as is enforceable.
 
SECTION 6.11. No Third-Party Beneficiaries.  Nothing expressed or referred to in
this Agreement will be construed to give any person, other than the parties to
this Agreement and the Liberty Parties to the extent expressly provided herein,
any legal or equitable right, remedy or claim under or with respect to this
Agreement or any provision of this Agreement, except that the provisions of
Section 5.07 shall inure to the benefit of the persons referred to in that
section.
 
SECTION 6.12. Assignment.  Except as otherwise provided herein, neither this
Agreement nor any of the rights, interests or obligations hereunder shall be
assigned by any of the parties hereto (whether by operation of law or otherwise)
without the prior written consent of the other parties.
 
 
 
39

--------------------------------------------------------------------------------

 
 
 
SECTION 6.13. Adjustment of Share Numbers.  If there is a subdivision, split,
stock dividend, combination, reclassification or similar event with respect to
any of the shares of Company Common Stock or Series J Preferred Stock referred
to in this Agreement, then, in any such event, the numbers and types of shares
of such Company Common Stock and Series J Preferred Stock, as applicable,
referred to in this Agreement shall be adjusted to the number and types of
shares of such stock that a holder of such number of shares of such stock would
own or be entitled to receive as a result of such event if such holder had held
such number of shares immediately prior to the record date for, or effectiveness
of, such event.
 
 
 
 
40

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
parties hereto as of the date first written above.
 

 
BARNES & NOBLE, INC.,
         
 
By:
/s/ Eugene V. DeFelice       Name:  Eugene V. DeFelice      
Title:    Vice President, Gerneral Counsel
              & Corporate Secretary 
         

 
 
 
 
 
41

--------------------------------------------------------------------------------

 
 
 
 

 
LIBERTY GIC, INC.
         
 
By:
/s/ Mark Carleton       Name:  Mark Carleton        Title:    Senior Vice
President          

 
 
 
 
42
 
 
 